Exhibit 10.2

FOURTH AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of October 10, 2018 (the “Fourth Amendment Effective
Date”) is entered into among Quanta Services, Inc., a Delaware corporation (the
“Company”), the Australian Borrowers, the Canadian Borrowers, the Guarantors,
the Lenders party hereto, Bank of America, N.A., as Administrative Agent, and,
as applicable, the Swing Line Lenders party hereto and the L/C Issuers party
hereto. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Existing Credit Agreement (as
defined below) or the Amended Credit Agreement (as defined below), as
applicable.

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, entered into that
certain Fourth Amended and Restated Credit Agreement dated as of December 18,
2015 (as heretofore amended and modified, the “Existing Credit Agreement”);

WHEREAS, the Company has requested certain amendments to the Existing Credit
Agreement as set forth in Section 1 below; and

WHEREAS, the Administrative Agent, the Lenders, and, as applicable, the Swing
Line Lenders and the L/C Issuers, have agreed to provide the requested
amendments, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.      Amendments. Effective as of the Fourth Amendment Effective Date, (a) the
Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth on the
pages of the Existing Credit Agreement in the form of Schedule A hereto (the
Existing Credit Agreement, as affected and so amended by this Agreement, being
referred to as the “Amended Credit Agreement”), (b) Schedule 2.01 to the
Existing Credit Agreement is hereby amended to read as provided on Schedule 2.01
attached hereto, (c) the Loans and Commitments made by the Lenders under the
Existing Credit Agreement shall be re-allocated and restated among the Lenders
so that, and Loans and Commitments shall be made by the Lenders so that, as of
the Fourth Amendment Effective Date, the respective Commitments of the Lenders
shall be as set forth on Schedule 2.01 attached hereto, (d) a new Exhibit C-5 to
the Amended Credit Agreement is hereby added to read as provided on Exhibit C-5
attached hereto and (e) Exhibit A to the Existing Credit Agreement is hereby
amended to read as provided on Exhibit A attached hereto. Except as expressly
set forth herein, all Schedules and Exhibits to the Existing Credit Agreement
will continue in their present forms as Schedules and Exhibits to the Amended
Credit Agreement.

2.      [Reserved].



--------------------------------------------------------------------------------

3.      Conditions Precedent. This Agreement shall be effective upon
satisfaction of the following conditions precedent:

(a)      Receipt by the Administrative Agent of counterparts of this Agreement
duly executed by each of the Borrowers, the Guarantors, the Required Lenders
(including each Lender making a Term Loan Commitment or increasing its Revolving
Commitment pursuant to this Agreement), the Administrative Agent, each Swing
Line Lender and each L/C Issuer.

(b)      Receipt by the Administrative Agent of a Term Note executed by the
Company for each Lender making a Term Loan Commitment pursuant to this Agreement
that has requested a Term Note.

(c)      Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Company certifying that (i) the representations and
warranties of the Company and each other Loan Party set forth in Article VI of
the Amended Credit Agreement and any other Loan Document, or which are contained
in any document furnished at any time under or in connection therewith, are true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date
(and except that the representations and warranties contained in subsections
(a) and (b) of Section 6.05 of the Amended Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01 of the Amended Credit Agreement) and (ii) no event
has occurred and is continuing which constitutes a Default or an Event of
Default.

(d)      Receipt by the Administrative Agent of favorable opinions of the
general or deputy general counsel of the Loan Parties and legal counsel to the
Loan Parties (including foreign legal counsel reasonably requested by the
Administrative Agent), addressed to the Administrative Agent and each Lender,
dated as of the date hereof, and in form and substance reasonably satisfactory
to the Administrative Agent.

(e)      Receipt by the Administrative Agent of the following, each of which
shall be originals or facsimiles (followed promptly by originals), in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i)      copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof (or, in the case of the
bylaws or operating agreement of any Loan Party previously delivered and so
certified to the Administrative Agent prior to the date hereof by the secretary
or assistant secretary of such Loan Party, a certification by the secretary or
assistant secretary of such Loan Party to the effect that since the date of such
previous delivery and certification, there has been no change to such bylaws or
operating agreement);

(ii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

2



--------------------------------------------------------------------------------

(iii)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(f)      Upon the reasonable request of any Lender made at least ten days prior
to the Fourth Amendment Effective Date, the Company shall have provided to such
Lender the documentation and other information so requested in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, in each case at
least five days prior to the Fourth Amendment Effective Date.

(g)      Receipt by the Administrative Agent of payment in full of all accrued
interest and fees owing with respect to the Revolving Loans.

(i)       Payment by the Company of all agreed fees and expenses (including
reasonable attorney’s fees of the Administrative Agent).

4.      Miscellaneous.

(a)      The Existing Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as affected
and amended by this Agreement.

(b)      Upon the effectiveness of this Agreement, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder” or words of like
import shall mean and be a reference to the Amended Credit Agreement. This
Agreement is a Loan Document.

(c)      Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Existing Credit Agreement or the other Loan Documents.

(d)      The Loan Parties hereby represent and warrant as follows:

(i)       Each Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Agreement;

(ii)      This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable against such Loan Party in accordance with its terms,
except as such enforceability may be limited by (A) applicable Debtor Relief
Laws and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity);

(iii)      No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement, except for any filings that the Company or any
of its Subsidiaries may be required to make with the Securities and Exchange
Commission or pursuant to applicable stock exchange rules, which the Company
expects to file promptly upon execution of this Agreement;

 

3



--------------------------------------------------------------------------------

(iv)      The representations and warranties of the Loan Parties set forth in
Article VI of the Amended Credit Agreement and in each other Loan Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of the date hereof with the same effect as if made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date (and except that the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 7.01 of the Amended Credit Agreement); and

(v)      No event has occurred and is continuing which constitutes a Default or
an Event of Default.

(e)      This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or digital/electronic transmission
(e.g., PDF format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.

(f)      THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:  

QUANTA SERVICES, INC.,

a Delaware corporation

  By:  

/s/ Nicholas M. Grindstaff

     Name: Nicholas M. Grindstaff      Title:   Vice President – Finance and
Treasurer      QSI FINANCE (AUSTRALIA) PTY LTD, a corporation incorporated under
the laws of the Commonwealth of Australia   By:  

/s/ Gerald Albert Ducey, Jr.

     Name: Gerald Albert Ducey, Jr.      Title:   Director      By:  

/s/ Scot P. Fluharty

     Name: Scot P. Fluharty      Title:   Director      QSI FINANCE V (US),
L.P., a Delaware limited partnership   By:   QSI FINANCE IV (CANADA) ULC, its
managing partner   By:  

/s/ Nicholas M. Grindstaff

     Name: Nicholas M. Grindstaff      Title:   Treasurer      QSI FINANCE II
(AUSTRALIA) PTY LTD, a corporation incorporated under the laws of the
Commonwealth of Australia   By:  

/s/ Gerald Albert Ducey, Jr.

     Name: Gerald Albert Ducey, Jr.      Title:   Director      By:  

/s/ Scot P. Fluharty

     Name: Scot P. Fluharty      Title:   Director      QSI FINANCE X (CANADA)
ULC, a British Columbia corporation   By:  

/s/ Nicholas M. Grindstaff

     Name: Nicholas M. Grindstaff      Title:   Treasurer        

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:      1 DIAMOND, LLC      ADVANCED ELECTRIC SYSTEMS, LLC     
APPRENTICESHIP PROGRAMS, INC.      ARCANUM CHEMICALS, LLC      ARNETT & BURGESS
PIPELINERS (ROCKIES) LLC      B&N CLEARING AND ENVIRONMENTAL, LLC      BRENT
WOODWARD, INC.      BRINK CONSTRUCTORS, INC.      CONAM CONSTRUCTION CO.     
CONTI COMMUNICATIONS, INC.      CRUX SUBSURFACE, INC.      DACON CORPORATION  
   DASHIELL CORPORATION      DOMINO HIGHVOLTAGE SUPPLY, LLC      ENERGY
CONSULTING GROUP, LLC      FIELD PERSONNEL SERVICES, LLC      FIVE POINTS
CONSTRUCTION CO.      GRID CREATIVE, INC.      GRID MANUFACTURING CORPORATION  
   GRID TRAINING CORPORATION      HARGRAVE POWER, INC.      HERITAGE MIDSTREAM,
LLC      H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.      INFRASOURCE CONSTRUCTION,
LLC      INFRASOURCE FIELD SERVICES, LLC      INFRASOURCE INSTALLATION, LLC     
INFRASOURCE, LLC      INFRASOURCE SERVICES, LLC      INTERMOUNTAIN ELECTRIC,
INC.      IONEARTH, LLC      IRBY CONSTRUCTION COMPANY      ISLAND MECHANICAL
CORPORATION      JBT ELECTRIC, LLC      J.W. DIDADO ELECTRIC, LLC      LAZY Q
RANCH, LLC      LAZY Q TRAINING CENTER, LLC      MEARS GROUP, INC.      MEJIA
PERSONNEL SERVICES, INC.      M. G. DYESS, INC.      MICROLINE TECHNOLOGY
CORPORATION      M. J. ELECTRIC, LLC      MTS QUANTA, LLC      NLC CA., INC.  
   NLC ID., INC.      NLC FL., INC.      NLC TX., INC.      NORTHERN POWERLINE
CONSTRUCTORS, INC.      NORTHSTAR ENERGY SERVICES, INC.      NOVA EQUIPMENT
LEASING, LLC      NOVA GROUP, INC.      NOVA NEXTGEN SOLUTIONS, LLC

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

     NPC ENERGY SERVICES LLC      PAR ELECTRICAL CONTRACTORS, INC.     
PERFORMANCE ENERGY SERVICES, L.L.C.      PHOENIX POWER GROUP, INC.      POTELCO,
INC.      POWER DELIVERY PROGRAM, INC.      PRICE GREGORY INTERNATIONAL, INC.  
   PRICE GREGORY SERVICES, LLC      PROBST ELECTRIC, INC.      QES GP, LLC     
QP ENERGY SERVICES, LLC      QPS ENGINEERING, LLC      QSI ENGINEERING, INC.  
   QSI FINANCE GP (US), LLC      QSI FINANCE I (US), L.P.      QSI, INC.     
QTSL, LLC      QUANTA ASSET MANAGEMENT LLC      QUANTA CAPITAL GP, LLC     
QUANTA CAPITAL LP, L.P.      QUANTA CAPITAL SOLUTIONS, INC.      QUANTA ELECTRIC
POWER CONSTRUCTION, LLC      QUANTA ELECTRIC POWER SERVICES, LLC      QUANTA
ENERGIZED SERVICES U.S., LLC      QUANTA ENERGY SERVICES, LLC      QUANTA
EQUIPMENT COMPANY, LLC      QUANTA GOVERNMENT SOLUTIONS, INC.      QUANTA
INFRASTRUCTURE SERVICES, LLC      QUANTA INLINE DEVICES, LLC      QUANTA MARINE
SERVICES, LLC      QUANTA PIPELINE SERVICES, INC.      QUANTA POWER GENERATION,
INC.      QUANTA SUBSURFACE, LLC      QUANTA TECHNOLOGY, LLC      QUANTA
TELECOMMUNICATION SERVICES, LLC      QUANTA UTILITY ENGINEERING SERVICES, INC.  
   QUANTA UTILITY INSTALLATION COMPANY, INC.      REALTIME ENGINEERS, INC.     
REALTIME UTILITY ENGINEERS, INC.      RMS HOLDINGS, LLC      ROAD BORE
CORPORATION      SERVICE ELECTRIC COMPANY      SOUTHWEST TRENCHING COMPANY, INC.
     STRONGHOLD GENERAL, LLC      STRONGHOLD SPECIALTY GENERAL, LLC      SUMMIT
LINE CONSTRUCTION, INC.      SUMTER UTILITIES, INC.      T. G. MERCER CONSULTING
SERVICES, INC.      THE RYAN COMPANY, INC.      TOM ALLEN CONSTRUCTION COMPANY

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

UNDERGROUND CONSTRUCTION CO., INC.

UNDERGROUND ELECTRIC CONSTRUCTION COMPANY, LLC

UTILITY TRAINING SERVICES CORPORATION

WINCO, INC.

    By:  

/s/ Nicholas M. Grindstaff

      Name:  

Nicholas M. Grindstaff

      Title:  

Treasurer

        CAN-FER UTILITY SERVICES, LLC       By:   Mejia Personnel Services,
Inc.,         its sole member       By:  

/s/ Nicholas M. Grindstaff

      Name:   Nicholas M. Grindstaff       Title:   Treasurer      

DIGCO UTILITY CONSTRUCTION, L.P.

LINDSEY ELECTRIC, L.P.

NORTH HOUSTON POLE LINE, L.P.

    By:   Mejia Personnel Services, Inc.,         its general partner       By:
 

/s/ Nicholas M. Grindstaff

      Name:  

Nicholas M. Grindstaff

      Title:  

Treasurer

      QUANTA ASSOCIATES, L.P.       By:   Quanta Services, Inc.,         its
general partner       By:  

/s/ Nicholas M. Grindstaff

      Name:   Nicholas M. Grindstaff       Title:   Vice President – Finance and
Treasurer       QUANTA SERVICES MANAGEMENT PARTNERSHIP, L.P.     By:   QSI,
Inc.,         its general partner       By:  

/s/ Nicholas M. Grindstaff

      Name:   Nicholas M. Grindstaff       Title:   Treasurer  

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

STRONGHOLD, LTD.

STRONGHOLD SPECIALTY, LTD.

    By:   QES GP, LLC,         its general partner       By:  

/s/ Nicholas M. Grindstaff

      Name:   Nicholas M. Grindstaff       Title:   Treasurer      

CAT-SPEC, LTD.

ELITE TURNAROUND SPECIALISTS, LTD.

STRONGHOLD TOWER GROUP, LTD.

    By:   Stronghold Specialty General, LLC,         its general partner      
By:  

/s/ Nicholas M. Grindstaff

      Name:   Nicholas M. Grindstaff       Title:   Treasurer      

CITADEL INDUSTRIAL SERVICES, LTD.

DORADO SPECIALTY SERVICES, LTD.

ELITE FABRICATION, LTD.

ELITE PIPING & CIVIL, LTD.

SPECIALTY TANK SERVICES, LTD.

STRONGHOLD INSPECTION, LTD.

TURNKEY AUTOMATION, LTD.

    By:   Stronghold General, LLC,         its general partner       By:  

/s/ Nicholas M. Grindstaff

      Name:   Nicholas M. Grindstaff       Title:   Treasurer  

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

BANK OF AMERICA, N.A.,

   

as Administrative Agent

    By:  

/s/ Anthony W. Kell

   

Name: Anthony W. Kell

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:  

BANK OF AMERICA, N.A.,

as a Lender, Domestic Swing Line Lender and an L/C Issuer

  By:  

/s/ Adam Rose

   

Name: Adam Rose

   

Title: SVP

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., AUSTRALIA BRANCH,

as a Lender and Australian Swing Line Lender

  By:  

/s/ Ari Rubin

   

Name: Ari Rubin

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., CANADA BRANCH,

as a Lender and Canadian Swing Line Lender

  By:  

/s/ Medina Sales de Andrade

   

Name: Medina Sales de Andrade

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Chad Murray

   

Name: Chad Murray

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

PNC BANK CANADA BRANCH,

as a Lender

  By:  

/s/ Caroline Stade

   

Name: Caroline Stade

   

Title: Senior Vice President

   

          PNC Bank Canada Branch

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Mark B. Felker

   

Name: Mark B. Felker

   

Title: Managing Director

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

  By:  

/s/ Blakely Engel

   

Name: Blakely Engel

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BANK OF MONTREAL,

as a Lender and an L/C Issuer

  By:  

/s/ Michael Gift

   

Name: Michael Gift

   

Title: Director

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A.,

as a Lender

  By:  

/s/ Chase Gavin

   

Name: Chase Gavin

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as a Lender and an L/C Issuer

  By:  

/s/ Cynthia Goodwin

   

Name: Cynthia Goodwin

   

Title: Senior Vice President

   

          GEID: 1010458932

   

          Citibank, N.A.

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

COMPASS BANK,

as a Lender

  By:  

/s/ Aaron Loyd

   

Name: Aaron Loyd

   

Title: Director

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Jonathan F. Lindvall

   

Name: Jonathan F. Lindvall

   

Title: Senior Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

  By:  

/s/ Erron Powers

   

Name: Erron Powers

   

Title: Senior Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

SUNTRUST BANK,

as a Lender

  By:  

/s/ Justin Lien

   

Name: Justin Lien

   

Title: Director

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

  By:  

/s/ Joey Powell

   

Name: Joey Powell

   

Title: Director

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

      

 ZIONS BANCORPORATION, N.A. (d/b/a Amegy Bank),

 as a Lender

    By:  

/s/ Ryan Kim

 

   

 Name: Ryan Kim

     

 Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BOKF, NA (d/b/a Bank of Texas),

as a Lender

  By:  

/s/ Ross Davis

   

Name: Ross Davis

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,

as a Lender

  By:  

/s/ Karmyn Paul

   

Name: Karmyn Paul

   

Title: Vice President

 

 

QUANTA SERVICES, INC.

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Amended Credit Agreement

[see attached]



--------------------------------------------------------------------------------

COMPOSITE FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

INCORPORATING

FIRST AMENDMENT DATED AS OF JUNE 27, 2016

SECOND AMENDMENT DATED AS OF OCTOBER 31, 2017

THIRD AMENDMENT DATED AS OF AUGUST 24, 2018

(THIS IS NOT A LEGAL DOCUMENT AND WAS PREPARED FOR CONVENIENCE ONLY)

CUSIP Number: 98305LAJ8

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 18, 2015

among

QUANTA SERVICES, INC.

and

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Borrowers,

CERTAIN SUBSIDIARIES OF THE COMPANY,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Domestic Swing Line Lender and L/C Issuer,

BANK OF AMERICA, N.A., Australia Branch

as Australian Swing Line Lender,

BANK OF AMERICA, N.A., Canada Branch

as Canadian Swing Line Lender

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF MONTREAL

and

PNC BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BANK OF MONTREAL,

HSBC BANK USA, N.A.,

and

JPMORGAN CHASE BANK, N.A.,

asAs Co-Documentation Agents

and



--------------------------------------------------------------------------------

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

JPMORGAN CHASEPNC BANK, N.A.NATIONAL ASSOCIATION,

and

WELL FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

   Defined Terms      1  

Section 1.02

   Other Interpretive Provisions      3538  

Section 1.03

   Accounting Terms      3638  

Section 1.04

   Rounding      3639  

Section 1.05

   References to Agreements and Laws      3639  

Section 1.06

   Times of Day      3640  

Section 1.07

   Letter of Credit Amounts      3740  

Section 1.08

   Existing Credit Agreement      3740  

Section 1.09

   Exchange Rates; Currency Equivalents      3740  

Section 1.10

   Additional Alternative Currencies      3841  

Section 1.11

   Change of Currency      3942  

Section 1.12

   Limitation on Obligations of Foreign Obligors      3942  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     4043  

Section 2.01

   Revolving Loans      4043  

Section 2.02

   Borrowings, Conversions and Continuations of Revolving Loans      4044  

Section 2.03

   Letters of Credit      4349  

Section 2.04

   Swing Line Loans      5359  

Section 2.05

   Prepayments      5764  

Section 2.06

   Termination or Reduction of Revolving Commitments      5966  

Section 2.07

   Repayment of Loans      6066  

Section 2.08

   Interest 60 and Default Rate      67  

Section 2.09

   Fees      6168  

Section 2.10

   Computation of Interest and Fees      6169  

Section 2.11

   Evidence of Debt      6169  

Section 2.12

   Payments Generally; Administrative Agent’s Clawback      6270  

Section 2.13

   Sharing of Payments by Lenders      6472  

Section 2.14

   Cash Collateral      6572  

Section 2.15

   Defaulting Lenders      6674  

Section 2.16

   Joint and Several Liability      6876  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     7077  

Section 3.01

   Taxes      7077  

Section 3.02

   Illegality      7482  

Section 3.03

   Inability to Determine Rates      7583  

Section 3.04

   Increased Cost; Reserves on Eurocurrency Rate Loans      7684  

Section 3.05

   Funding Losses      7886  

Section 3.06

   Matters Applicable to all Requests for Compensation      7886  

Section  3.07

   LIBOR Successor Rate      87  

Section  3.073.08

   Survival      7988  

ARTICLE IV GUARANTY

     7988  

Section 4.01

   The Guaranty      7988  

Section 4.02

   Obligations Unconditional      7989  

Section 4.03

   Reinstatement      8090  

Section 4.04

   Certain Additional Waivers      8190  

 

i



--------------------------------------------------------------------------------

Section 4.05

   Remedies      8190  

Section 4.06

   Rights of Contribution      8190  

Section 4.07

   Guarantee of Payment; Continuing Guarantee      8190  

Section 4.08

   Keepwell      8191  

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     8291  

Section 5.01

   Conditions of Initial Credit Extension      8291  

Section 5.02

   Conditions to all Credit Extensions      8494  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     8595  

Section 6.01

   Existence, Qualification and Power      8595  

Section 6.02

   Authorization; No Contravention      8695  

Section 6.03

   Governmental Authorization; Other Consents      8695  

Section 6.04

   Binding Effect      8695  

Section 6.05

   Financial Statements; No Material Adverse Effect      8696  

Section 6.06

   Litigation      8796  

Section 6.07

   No Default      8797  

Section 6.08

   Ownership of Property; Liens      8797  

Section 6.09

   Environmental Compliance      8897  

Section 6.10

   Insurance      8898  

Section 6.11

   Taxes      8998  

Section 6.12

   ERISA Compliance      8998  

Section 6.13

   Subsidiaries      9099  

Section 6.14

   Margin Regulations; Investment Company Act      9099  

Section 6.15

   Disclosure      90100  

Section 6.16

   Compliance with Laws      90100  

Section 6.17

   Intellectual Property; Licenses, Etc      91100  

Section 6.18

   Solvency      91100  

Section 6.19

   Perfection of Security Interests in the Collateral      91101  

Section 6.20

   Labor Matters      91101  

Section 6.21

   Subordination      91101  

Section 6.22

   Regulated Subsidiaries      91101  

Section 6.23

   OFAC      91101  

Section 6.24

   Representations as to Foreign Obligors      92101  

Section 6.25

   Anti-Corruption Laws      92102  

ARTICLE VII AFFIRMATIVE COVENANTS

     93102  

Section 7.01

   Financial Statements      93103  

Section 7.02

   Certificates; Other Information      94103  

Section 7.03

   Notices      95105  

Section 7.04

   Payment of Obligations      96106  

Section 7.05

   Preservation of Existence, Etc      96106  

Section 7.06

   Maintenance of Properties      96106  

Section 7.07

   Maintenance of Insurance      97107  

Section 7.08

   Compliance with Laws      97107  

Section 7.09

   Books and Records      97107  

Section 7.10

   Inspection Rights      97107  

Section 7.11

   Use of Proceeds      98108  

Section 7.12

   Additional Subsidiaries      98108  

Section 7.13

   ERISA Compliance      98108  

Section 7.14

   Pledged Assets      98108  

Section 7.15

   Regulated Subsidiaries      100110  

 

ii



--------------------------------------------------------------------------------

Section 7.16

   Approvals and Authorizations      100110  

Section 7.17

   Anti-Corruption Laws      100110  

ARTICLE VIII NEGATIVE COVENANTS

     100110  

Section 8.01

   Liens      101111  

Section 8.02

   Acquisitions      103113  

Section 8.03

   Indebtedness      103114  

Section 8.04

   Fundamental Changes      105115  

Section 8.05

   Dispositions      105116  

Section 8.06

   Restricted Payments      106116  

Section 8.07

   Change in Nature of Business      106117  

Section 8.08

   Transactions with Affiliates and Insiders      107117  

Section 8.09

   Burdensome Agreements      107117  

Section 8.10

   Use of Proceeds      108118  

Section 8.11

   Financial Covenants      108118  

Section 8.12

   Prepayment of Other Indebtedness, Etc      108119  

Section 8.13

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity      109119  

Section 8.14

   Ownership of Subsidiaries      109120  

Section 8.15

   Sale Leasebacks      109120  

Section 8.16

   Sanctions      109120  

Section 8.17

   Anti-Corruption Laws      110120  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     110121  

Section 9.01

   Events of Default      110121  

Section 9.02

   Remedies Upon Event of Default      112123  

Section 9.03

   Application of Funds      113124  

ARTICLE X ADMINISTRATIVE AGENT

     114125  

Section 10.01

   Appointment and Authority of Administrative Agent      114125  

Section 10.02

   Delegation of Duties      115126  

Section 10.03

   Exculpatory Provisions      115126  

Section 10.04

   Reliance by Administrative Agent      116127  

Section 10.05

   Non-Reliance on Administrative Agent and Other Lenders      116127  

Section 10.06

   Rights as a Lender      117127  

Section 10.07

   Resignation of Administrative Agent      117128  

Section 10.08

   Administrative Agent May File Proofs of Claim      118129  

Section 10.09

   Collateral and Guaranty Matters      119130  

Section 10.10

   No Other Duties, Etc      120131  

Section 10.11

   Secured Swap Agreements and Secured Treasury Management Agreements     
120131  

ARTICLE XI MISCELLANEOUS

     120131  

Section 11.01

   Amendments, Etc      120131  

Section 11.02

   Notices and Other Communications; Facsimile Copies      122134  

Section 11.03

   No Waiver; Cumulative Remedies; Enforcement      125136  

Section 11.04

   Expenses; Indemnification; Damage Waiver      125137  

Section 11.05

   Payments Set Aside      127139  

Section 11.06

   Successors and Assigns      127139  

Section 11.07

   Confidentiality      133145  

Section 11.08

   Set-off      134146  

Section 11.09

   Interest Rate Limitation      135147  

 

iii



--------------------------------------------------------------------------------

Section 11.10

   Counterparts      135147  

Section 11.11

   Integration      135147  

Section 11.12

   Survival of Representations and Warranties      135147  

Section 11.13

   Severability      136148  

Section 11.14

   Replacement of Lenders      136148  

Section 11.15

   Governing Law      137149  

Section 11.16

   Waiver of Right to Trial by Jury      137149  

Section 11.17

   Designated Senior Indebtedness      138150  

Section 11.18

   USA Patriot Act Notice      138150  

Section 11.19

   Judgment Currency      138150  

Section 11.20

   No Advisory or Fiduciary Relationship      138150  

Section 11.21

   Electronic Execution of Assignments and Other Documents      139151  

Section 11.22

   Cashless Settlement      139151  

Section 11.23

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
139151  

Section 11.24

   ERISA Representation      140152  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01(a)

   Dispositions

1.01(b)

   Existing Letters of Credit

2.01

   Revolving Commitments and Pro Rata Shares

6.10

   Insurance

6.13

   Subsidiaries

6.17

   IP Rights

8.01

   Liens Existing on the Closing Date

8.03

   Indebtedness Existing on the Closing Date

8.08

   Affiliate Transactions

11.02

   Certain Addresses for Notices

EXHIBITS

A

   Form of Loan Notice

B

   Form of Swing Line Loan Notice

C-1

   Form of Revolving Note

C-2

   Form of Domestic Swing Line Note

C-3

   Form of Australian Swing Line Note

C-4

   Form of Canadian Swing Line Note

C-5

   Form of Term Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Form of Joinder Agreement

G

   Forms of U.S. Tax Compliance Certificates

H

   Form of Secured Party Designation Notice

I

   Form of Notice of Loan Prepayment

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
December 18, 2015 among QUANTA SERVICES, INC., a Delaware corporation (the
“Company”), QSI Finance (Australia) Pty Ltd (ABN 40 164 312 047), a corporation
incorporated under the laws of the Commonwealth of Australia (the “Australian
FinanceCo Borrower”), QSI Finance II (Australia) Pty Ltd (ABN 21 168 351 022), a
corporation incorporated under the laws of the Commonwealth of Australia
(together with the Australian FinanceCo Borrower, the “Australian Borrowers” and
each an “Australian Borrower”), QSI Finance V (US), L.P., a Delaware limited
partnership (the “Canadian FinanceCo Borrower”), and QSI Finance X (Canada) ULC,
a British Columbia corporation (together with the Canadian FinanceCo Borrower,
the “Canadian Borrowers” and each a “Canadian Borrower”, and the Australian
Borrowers and the Canadian Borrowers, together with the Company, the “Borrowers”
and each a “Borrower”), the Guarantors (defined herein), the Lenders (defined
herein) and BANK OF AMERICA, N.A., as Administrative Agent, Domestic Swing Line
Lender and an L/C Issuer, and amends and restates that certain Third Amended and
Restated Credit Agreement, dated as of October 30, 2013 (as amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrowers, the guarantors from time to time party thereto, each lender from time
to time party thereto and Bank of America, N.A., as administrative agent, which
Existing Credit Agreement amended and restated that certain Second Amended and
Restated Credit Agreement, dated as of August 2, 2011 among the Company, the
guarantors from time to time party thereto, each lender from time to time party
thereto and Bank of America, N.A., as administrative agent, which agreement
amended and restated that certain Amended and Restated Credit Agreement dated as
of June 12, 2006, among the Company, the guarantors from time to time party
thereto, each lender from time to time party thereto and Bank of America, N.A.,
as administrative agent, which agreement amended and restated that certain
Credit Agreement dated as of December 19, 2003, among the Company, the
guarantors from time to time party thereto, each lender from time to time party
thereto and Bank of America, N.A., as administrative agent.

The Borrowers have requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or substantially
all of the Property of another Person or a division, line of business or other
business unit of such Person or (b) a majority of the Voting Stock or other
controlling ownership interest in another Person, in each case, whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise;
provided however, that with respect to the Company and its Subsidiaries, no such
transaction solely between or among the Company and/or any of its Subsidiaries
shall be deemed to constitute an Acquisition.

 

1



--------------------------------------------------------------------------------

“Act” has the meaning specified in Section 11.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated November 10,
2015, among the Company, Bank of America and MLPF&S.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning set forth in Section 11.02(c).

“Aggregate Revolving Commitments” means the aggregate amount of the Revolving
Commitments of all the Lenders. The amount of the Aggregate Revolving
Commitments in effect on the ClosingFourth Amendment Effective Date is ONE
BILLION EIGHTNINE HUNDRED TENEIGHTY-FIVE MILLION DOLLARS
($1,810,000,0001,985,000,000).

“Agreement” means this Fourth Amended and Restated Credit Agreement, as amended,
modified, supplemented and extended from time to time.

“Agreement Currency” has the meaning specified in Section 11.19.

“Alternative Currency” means (a) in the case of any Revolving Loan, each of AUD
– Australian dollar; CAD – Canadian dollar; EUR – Euro; GBP – British Pound; and
JPY – Japanese Yen; and each other currency (other than Dollars) that is
approved in accordance with Section 1.10, (b) in the case of any Letter of
Credit, each of AUD – Australian dollar; CAD – Canadian dollar; EUR – Euro; MXN
– Mexican Peso; GBP – British Pound; JPY – Japanese Yen; SGD – Singapore dollar;
NOK - Norwegian Krone; SEK - Swedish Krona; and UAE - United Arab Emirates
dirham, and each other currency (other than Dollars) that is approved in
accordance with Section 1.10 and (c) in the case of any Swing Line Loan, each of
AUD – Australian dollar and CAD – Canadian dollar; provided, however, that if
the interest rate with respect to any Alternative Currency becomes unavailable
for any reason, such Alternative Currency shall not be considered an Alternative
Currency hereunder until such time as an interest rate with respect to such
Alternative Currency is agreed upon by the Company and the Required Revolving
Lenders in accordance with the terms thereof.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent, the
applicable Swing Line Lender or the applicable L/C Issuer, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Sublimit” means an amount equal to the Aggregate Revolving
Commitments. The Alternative Currency Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
2010, and all similar laws, rules, and regulations of any jurisdiction,
including the UK Bribery Act 2010, applicable to the Borrowers or their
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 6.24.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

Pricing

Level

  

Consolidated Leverage

Ratio

   Commitment
Commit-
ment Fee     Standby or
Commercial
Letter of
Credit Fee     Performance
Letter of
Credit Fee     Eurocurrency
Rate
Revolving
Loans and
Swing Line
Loans     Eurocurrency
Rate Term
Loans     Base
Rate
Loans     Eurocurrency Rate Loans     Base
Rate
Loans  

1

   ³ 2.50:1.0      0.40 %      2.000 %      1.150 %      2.000 %      1.875 %   
  1.000 % 

2

   < 2.50:1.0 but ³ 1.75:1.0      0.35 %      1.750 %      1.000 %      1.750 % 
    1.625 %      0.750 % 

3

   < 1.75:1.0 but ³ 1.25:1.0      0.30 %      1.500 %      0.850 %      1.500 % 
    1.375 %      0.500 % 

4

   < 1.25:1.0 but ³ 0.75:1.0      0.25 %      1.375 %      0.825 %      1.375 % 
    1.250 %      0.375 % 

5

   < 0.75:1.0      0.20 %      1.125 %      0.675 %      1.125 %      1.125 %   
  0.125 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(a),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate.
Notwithstanding the foregoing, the Applicable Rate in effect from the Second
Amendment Effective Date through the first Business Day immediately following
the date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(a) for the fiscal quarter ending September 30, 2017 shall be
(a) for Eurocurrency Rate Loans, standby Letter of Credit fees and commercial
Letter of Credit fees, 1.375%, (b) for Base Rate Loans, 0.375%, (c) for
Performance Letter of Credit fees, 0.825% and (d) for the Commitment
Feecommitment fee set forth in Section 2.09(a), 0.25%.

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Bank” has the meaning set forth in the definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Second Amendment
Effective Date) and JPMorgan Chase Bank, N.A.; provided that JPMorgan Chase
Bank, N.A. may perform its responsibilities as Arranger through its Affiliates,
including J.P. Morgan Securities LLC., PNC Bank, National Association and Wells
Fargo Bank, National Association.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required hereunder) substantially in the form of Exhibit E or any other form
(including electronic documentation generated by MarkitClear or other electronic
platform) approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease (provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Company in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease) and (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Base Rate” means, for all Australian Swing Line Loans, on each day
any such Australian Swing Line Loan is outstanding, a fluctuating rate per annum
equal to the rate announced from time to time by the Reserve Bank of Australia
as the “cash rate” at or about 10:30 a.m. (Sydney, Australia time) on such day.
If such rate is not available at such time for any reason, then the “Australian
Base

 

4



--------------------------------------------------------------------------------

Rate” shall be the rate per annum as otherwise agreed to by the applicable
Australian Borrower and the Australian Swing Line Lender; provided that if such
Australian Borrower and the Australian Swing Line Lender are unable to mutually
agree on an acceptable rate, the Australian Swing Line Lender shall be under no
obligation to provide Australian Swing Line Loans. Any change in such rate shall
take effect at the opening of business on the Business Day of such change. If
the Australian Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Australian Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Australian dollar” and “A$” mean lawful money of the Commonwealth of Australia.

“Australian FinanceCo Borrower” has the meaning specified in the introductory
paragraph hereto.

“Australian Swing Line Lender” means Bank of America, N.A., Australia Branch, in
its capacity as provider of Australian Swing Line Loans, or any successor lender
providing Australian Swing Line Loans hereunder.

“Australian Swing Line Loan” has the meaning specified in Section 2.04(a)(ii).

“Australian Swing Line Note” has the meaning specified in Section 2.11(a)(iii).

“Australian Swing Line Sublimit” means an amount equal to the lesser of
(a) ThirtyFifty Million Dollars ($30,000,00050,000,000) and (b) the Aggregate
Revolving Commitments. The Australian Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.

“Auto-Borrow Agreement” has the meaning specified in Section 2.04(g).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning set forth in Section 11.07.

“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state or other jurisdiction where the Administrative Agent’s
Office is located and:

(a)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

(b)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

(c)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

“Canadian Borrowers” has the meaning specified in the introductory paragraph
hereto.

 

6



--------------------------------------------------------------------------------

“Canadian dollar” and “C$” mean lawful money of Canada.

“Canadian FinanceCo Borrower” has the meaning specified in the introductory
paragraph hereto.

“Canadian Prime Rate” means for any day a fluctuating rate of interest per annum
equal to the highest of (a) the rate of interest in effect for such day as
publicly announced from time to time by the Canadian Swing Line Lender as its
“prime rate”, and (b) the CDOR Rate for a thirty (30) day Interest Period as
determined on such day plus 1.00%. The “prime rate” is a rate set by the
Canadian Swing Line Lender based upon various factors including the costs and
desired return of the Canadian Swing Line Lender, general economic conditions
and other factors, and is used as a reference point for pricing some loans made
in Canadian Dollars in Canada, which may be priced at, above or below such
announced rate. Any change in such prime rate announced by the Canadian Swing
Line Lender shall take effect at the opening of business on the day specified in
the public announcement of such change. Each interest rate based on the Canadian
Prime Rate hereunder shall be adjusted simultaneously with any change in the
Canadian Prime Rate. In the event the Canadian Swing Line Lender (including any
successor or assignee) does not at any time announce a “prime rate”, the clause
(a) of Canadian Prime Rate shall mean the “prime rate” (being the rate for loans
made in Canadian Dollars in Canada) publicly announced by a Canadian chartered
bank (listed on Schedule 1 of the Bank Act (Canada)) as selected by the
Administrative Agent. If the Canadian Prime Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Canadian Swing Line Lender” means Bank of America, N.A., Canada Branch, in its
capacity as provider of Canadian Swing Line Loans, or any successor lender
providing Canadian Swing Line Loans hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 2.04(a)(iii).

“Canadian Swing Line Note” has the meaning specified in Section 2.11(a)(iv).

“Canadian Swing Line Sublimit” means an amount equal to the lesser of (a) Fifty
Million Dollars ($50,000,000) and (b) the Aggregate Revolving Commitments. The
Canadian Swing Line Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Captive Insurance Subsidiary” means any Subsidiary of the Company that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers and the
Lenders, as collateral for the L/C Obligations or obligations of the Lenders to
fund participations in respect thereof, cash or deposit account balances or, if
the Administrative Agent and the applicable L/C Issuer shall agree in their sole
discretion, other credit

 

7



--------------------------------------------------------------------------------

support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuers (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States, Australia or Canada, or any
agency, instrumentality or government sponsored enterprise thereof, having
maturities of not more than twelve months from the date of acquisition, (b) time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic or
foreign commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof, or from Moody’s is at
least P-1 or the equivalent thereof, or from Fitch is at least F1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than one (1) year from the date of acquisition,
(c) commercial paper and variable or fixed rate notes rated A-1 (or the
equivalent thereof) or better by S&P, P-1 (or the equivalent thereof) or better
by Moody’s, or F1 (or the equivalent thereof) or better by Fitch and maturing
within twelve (12) months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited such
that 95% of such Investments are of the character described in the foregoing
subdivisions (a) through (d), (f) Investments in money market mutual funds that
comply with Rule 2a-7 under the Investment Company Act of 1940, (g) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are classified in accordance with GAAP as current
assets and are limited to investment grade securities (i.e., securities rated at
least Baa by Moody’s, at least BBB by S&P or at least BBB by Fitch and
commercial paper of United States and foreign banks and bank holding companies
and their subsidiaries which, at the time of acquisition, are rated A-1 (or
better) by S&P, P-1 (or better) by Moody’s or F1 (or better) by Fitch), provided
that the maturities of such Cash Equivalents shall not exceed twelve (12) months
from the date of acquisition thereof, (h) variable rate demand notes having a
letter of credit from an Approved Bank and having a put option no longer than
seven days from the date of purchase, irrespective of whether taxable or tax
free and (i) securities issued or directly and fully guaranteed or insured by a
foreign country or any state, commonwealth or territory of the United States
having a rating of “A” or better from either S&P or Moody’s, or any agency,
instrumentality or government sponsored enterprise thereof, having maturities of
not more than twelve months from the date of acquisition.

“CDOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.

“Change in Law” means, with respect to any Person, the occurrence, after the
date such Person becomes a party to this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines and
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar entity) or the United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

8



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that (i) a person or group shall be
deemed to have “beneficial ownership” of all Capital Stock that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time and (ii) an
entity shall not be deemed to have “beneficial ownership” of any Capital Stock
owned by any member of the Company’s board of directors employed by or
affiliated with such entity), directly or indirectly, of thirty eight percent
(38%) of the Capital Stock of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

(b)        during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
ceases to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)        if at any time Permitted Subordinated Indebtedness is outstanding,
the occurrence of a “Change in Control” (or any comparable term) under, and as
defined in, the documentation governing such Permitted Subordinated
Indebtedness.

“Closing Date” means the date hereof.

“Collateral” means a collective reference to all personal Property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement and other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.14.

“Collateral Reinstatement” has the meaning specified in Section 7.14(b).

“Collateral Release” has the meaning specified in Section 7.14(b).

“Commitment” means, as to each Lender, the a Term Loan Commitment or a Revolving
Commitment of such Lender and/or such Lender’s obligation to make term loans
pursuant to this Agreement, as the context may require.

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means, for any period, for the Company and its Subsidiaries
on a consolidated basis, an amount equal to, without duplication,
(i) Consolidated Net Income for such period plus (ii) Consolidated Net Income
for such period with respect to revenue received by the Company or a Subsidiary
from construction projects that is not recognized under GAAP during such period
due to the fact that the Company or any Subsidiary has an equity, joint venture
or other direct or indirect beneficial interest in the joint venture or other
such entity constructing such project; provided that Consolidated Net Income
with respect to such revenue shall not be included in Consolidated EBIT in any
subsequent period when such revenue is recognized under GAAP to the extent that
it was previously included in Consolidated EBIT pursuant to this clause (ii);
plus the following to the extent deducted in calculating such Consolidated Net
Income: (a) Consolidated Interest Expense for such period, (b) the provision for
taxes based on income or revenues payable by the Company and its Subsidiaries
for such period, and (c) without duplication, Non-Cash Charges for such period.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBIT for such period plus (b) the amount of depreciation and
amortization expense for such period (to the extent deducted in calculating
Consolidated Net Income for such period).

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four fiscal quarters
most recently ended to (b) the sum of (i) Consolidated Interest Expense for such
period minus (ii) to the extent included in calculating Consolidated Interest
Expense, all interest expense attributable to capitalized loan costs and the
amount of fees paid in connection with the issuance of letters of credit on
behalf of the Company or any Subsidiary during such period.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus the sum of (x)
100% of the amount of unrestricted cash and Cash Equivalents held by the Company
and its Domestic Subsidiaries which would appear on a consolidated balance sheet
of the Company and its Subsidiaries as of such date plus (y) (i) 100% of the
amount of unrestricted cash and Cash Equivalents held by Foreign Subsidiaries
which would appear on a consolidated balance sheet of the Company and its
Subsidiaries as of such date, but only the portion of such cash and Cash
Equivalents to the extent not in excess of the principal amount of intercompany
Indebtedness owed by Foreign Subsidiaries to the Company or any Domestic
Subsidiary

 

10



--------------------------------------------------------------------------------

that is a Guarantor, provided that such intercompany Indebtedness could be
repaid on a tax-free basis with such cash and Cash Equivalents (or proceeds
thereof), plus (ii) 85% of the amount of any additional unrestricted cash and
Cash Equivalents held by Foreign Subsidiaries which would appear on a
consolidated balance sheet of the Company and its Subsidiaries as of such date,
in an aggregate amount for this clause (y) in excess of $25,000,000 to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Borrower or any Subsidiary of any
Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the sum of (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or any Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a

 

11



--------------------------------------------------------------------------------

condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, each
Swing Line Lender and each other Lender promptly following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning set forth in Section 3.02.

“Disposition” or “Dispose” means the sale, transfer, license, rental, lease or
other disposition (including any Sale and Leaseback Transaction) of any Property
by the Company or any Subsidiary (including the Capital Stock of any
Subsidiary), including (a) any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, and (b) any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division, but excluding (i) the sale,
rental, lease, license, transfer or other disposition of inventory in the
ordinary course of business of the Company or any Subsidiary, (ii) (a) the sale,
rental, lease, license, transfer or other disposition of machinery and equipment
(including vehicles) that is obsolete, uneconomical, surplus, worn out or
otherwise no longer used or useful in the conduct of business of the Company or
any Subsidiary, or the retirement of any such assets or replacement of any such
assets (with assets of equal or greater value) and (b) the rental, lease or
sublease of machinery and equipment (including vehicles) to subcontractors,
customers (including customers of any Person in which the Company or any
Subsidiary has made an Investment) or joint ventures in the ordinary course of
business,

 

12



--------------------------------------------------------------------------------

(iii) any sale, rental, lease, license, transfer or other disposition of
Property by the Company or any Subsidiary (directly or indirectly) to any Loan
Party, provided that the Loan Parties shall cause to be executed and delivered
such documents, instruments and certificates as the Administrative Agent may
reasonably request so as to cause the Loan Parties to be in compliance with the
terms of Section 7.14 after giving effect to such transaction, (iv) any
Involuntary Disposition by the Company or any Subsidiary, (v) any sale, lease,
license, transfer or other disposition of Property by any Foreign Subsidiary to
another Foreign Subsidiary, (vi) any sale the proceeds of which are applied to
acquire “replacement property” under the like-kind exchange rules of
Section 1031 of the Internal Revenue Code or the involuntary disposition rules
of Section 1031 of the Internal Revenue Code, (vii) any sale, transfer or other
disposition of any Excluded Property, (viii) any lease by the Company or any
Subsidiary of infrastructure and related assets constructed or acquired by the
Company or any Subsidiary the title to which will or may be transferred in
compliance with Section 8.05 and (ix) any sale, transfer or other disposition of
those assets identified on Schedule 1.01(a) attached hereto. The term
“Disposition” shall not be deemed to include (w) any issuance by any Borrower or
any Subsidiary to any Person of shares of its Capital Stock, (x) for the
avoidance of doubt, any disposition of cash in connection with a Permitted
Acquisition or other Investment permitted by this Agreement, (y) any assignment,
contribution or other disposition directly or indirectly to any Foreign
Subsidiary of any intercompany Indebtedness advanced by the Company or any
Domestic Subsidiary to a Foreign Subsidiary (or any note or other instrument
evidencing such Indebtedness, or the cancellation, forgiveness or repayment of
any such Indebtedness) in connection with an Investment permitted by this
Agreement or (z) any Restricted Payment permitted under Section 8.06.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a competitor of the Company or any of its Subsidiaries, which Person has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders (including by posting such notice to
the Platform) not less than two Business Days prior to such date; provided that
(x) the “Disqualified Institutions” shall exclude any Person that the Company
has designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time and (y) the Company may
not designate as a “Disqualified Institution” any Person that is a lender under
the Existing Credit Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent, the applicable
Swing Line Lender or the applicable L/C Issuer, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Obligor” means any Loan Party that is organized under the laws of any
political subdivision of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor lender providing Domestic Swing
Line Loans hereunder.

 

13



--------------------------------------------------------------------------------

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a)(i).

“Domestic Swing Line Note” has the meaning specified in Section 2.11(a)(ii).

“Domestic Swing Line Sublimit” means an amount equal to the lesser of (a) One
Hundred Million Dollars ($100,000,000) and (b) the Aggregate Revolving
Commitments. The Domestic Swing Line Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments.

“DQ List” has the meaning set forth in Section 11.06(g)(iv).

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Company and its Subsidiaries in
accordance with GAAP.; provided that, Earn Out Obligations shall not include any
obligations that (i) mature or are payable after the Maturity Date, (ii) are not
required to be paid in cash (including such obligations payable in Capital
Stock) or (iii) are contingent obligations which are not yet earned and payable
pursuant to the documentation relating to such Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by the Company or any Subsidiary to any
Person of shares of its Capital Stock, other than (a) any issuance of shares of
its Capital Stock pursuant to the exercise of options, stock appreciation rights
or warrants, (b) any issuance of shares of its Capital Stock pursuant to the
conversion of any debt securities to equity or the conversion or exchange of any
class of equity securities to or for any other class of equity securities,
(c) any issuance of restricted stock, restricted stock units, options, stock
appreciation rights or warrants relating to its Capital Stock, and (d) any
issuance by the Company of shares of its Capital Stock as consideration for a
Permitted Acquisition or other Investment permitted by this Agreement. The term
“Equity Issuance” shall not be deemed to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan or
Multiemployer Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)        with respect to any Credit Extension, for any Interest Period,:

(i)        denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;

 

15



--------------------------------------------------------------------------------

(ii)        denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (the “CDOR Rate”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period (other than in
the case of an Interest Period of one week, in which case, the CDOR Rate shall
be determined on the Rate Determination Date with a term equivalent to one
month);

(iii)        denominated in Australian dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Sydney, Australia time) on the Rate Determination Date
with a term equivalent to such Interest Period (other than in the case of an
Interest Period of one week, in which case, the Bank Bill Swap Reference Bid
Rate shall be determined on the Rate Determination Date with a term equivalent
to one month);

(iv)        with respect to any Credit Extension denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.10; and

(b)        for any interest rate calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two (2) Business Days prior to such date for Dollar
deposits being delivered in the London interbank market with a term of one
(1) month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; provided, further, that, if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning set forth in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased personal Property which is located outside
of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any personal Property (including, without limitation,
motor vehicles) in respect

 

16



--------------------------------------------------------------------------------

of which perfection of a Lien is not either (i) within the scope of Article 8 or
Article 9 of the Uniform Commercial Code or (ii) effected by appropriate
evidence of the Lien being filed in either the United States Copyright Office or
the United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (c) any Property which, subject to
the terms of Section 8.09, is subject to a Lien of the type described in
Section 8.01(i) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such Property, (d) any owned or leased real
Property, (e) the Capital Stock of any Regulated Subsidiary prior to obtaining
the receipt of the approvals and/or consents required by Section 7.16 with
respect to such Regulated Subsidiary, (f) the fractional interests of the
Company or any Subsidiary in that certain Raytheon Hawker 900XP aircraft and
that certain Textron Cessna 680A Citation Latitude aircraft (or any replacements
thereof), (g) the interest of the Company or any Subsidiary in any aircraft or
helicopters or replacements thereof, (h) the interest of the Company or any
Subsidiary in any vessel or any replacement thereof and (i) the Capital Stock of
any Foreign Subsidiary that is an Immaterial Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes a violation of the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 4.08 and
any and all Guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest is or becomes a violation of the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 11.14) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii)(C) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” has the meaning set forth in the introductory
paragraph hereto.

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

 

17



--------------------------------------------------------------------------------

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Company or any Subsidiary.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded, if necessary, to a whole multiple of 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

“Foreign Borrowers” means the Australian Borrowers and the Canadian Borrowers.

“Foreign Borrower Sublimit” means an amount equal to Six Hundred Million Dollars
($600,000,000). The Foreign Borrower Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Surety” means any Person (together with its affiliates and subsidiaries
and other companies writing bonds for which a Foreign Underwriting Agreement is
consideration (and other companies from whom such Person procures bonds for the
Principal (as defined in the applicable Foreign Underwriting Agreement)) who
acts under the applicable Foreign Surety Credit Documents as executor or
procurer of bonds pursuant to such Foreign Surety Credit Documents, and their
co-sureties and reinsurers, and their respective successors and permitted
assigns.

“Foreign Surety Collateral” means, with respect to any Foreign Underwriting
Agreement, the collateral of the Foreign Subsidiaries securing the obligations
to the Foreign Surety thereunder.

“Foreign Surety Credit Documents” has the meaning specified in the applicable
Foreign Underwriting Agreement (such incorporation to include the defined terms
contained in the definition of such Foreign Surety Credit Documents contained in
such Foreign Underwriting Agreement).

 

18



--------------------------------------------------------------------------------

“Foreign Underwriting Agreement” means any Underwriting, Continuing Indemnity
and Security Agreement or other indemnity agreement by and among one or more
Foreign Subsidiaries and the applicable Foreign Surety, as amended or modified
from time to time in accordance with the terms hereof and thereof.

“Fourth Amendment” means that certain Fourth Amendment to this Agreement dated
as of the Fourth Amendment Effective Date among the Borrowers, the Guarantors,
the Lenders party thereto and the Administrative Agent.

“Fourth Amendment Effective Date” means October 10, 2018.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lenders, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Fund Entity” means any Wholly Owned Subsidiary of the Company which does not
act other than either (a) solely as the general partner of one or more of the
Company’s Investment Funds or (b) solely for the purpose of being a registered
investment adviser for any of such Investment Funds, whether directly or
indirectly through the general partner of such Investment Fund.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds (other than surety bonds), debentures, notes, loan agreements or other
similar instruments;

(b)        all purchase money Indebtedness;

(c)        all obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties and similar instruments
(which, for the avoidance of doubt, excludes surety bonds);

(d)        all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business), including any Earn Out Obligations;

(e)        the Attributable Indebtedness of Capital Leases and Synthetic Leases;

(f)        the Attributable Indebtedness of Securitization Transactions;

 

19



--------------------------------------------------------------------------------

(g)        all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;

(h)        all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and

(i)         all Indebtedness of the types referred to in clauses (a) through (h)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company, or similar type of entity
that is formed in a foreign jurisdiction) in which such Person is a general
partner or joint venturer, except to the extent that Indebtedness is
non-recourse to such Person.

For purposes hereof, (x) the amount of any direct obligation arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments shall be the maximum amount available to be
drawn thereunder and (y) the amount of any Guarantee shall be the amount of the
Indebtedness subject to such Guarantee.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, as in effect from time to time, or if the Company
adopts the International Financial Reporting Standards (“IFRS”), the IFRS, as in
effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

20



--------------------------------------------------------------------------------

“Guarantors” means (a) each Domestic Subsidiary of the Company that is a Wholly
Owned Subsidiary, (b) each other Person that joins as a Guarantor pursuant to
Section 7.12, (c) with respect to (i) Obligations under any Swap Contract
between any Loan Party and any Swap Bank, (ii) Obligations under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank and
(iii) any Swap Obligation of a Specified Loan Party (determined before giving
effect to Sections 4.01 and 4.08) under the Guaranty and (iv) Obligations of the
Foreign Borrowers, the Company, and (d) the successors and permitted assigns of
the foregoing; provided that (x) no Regulated Subsidiary shall be a Guarantor
prior to obtaining the receipt of the approvals and/or consents required by
Section 7.16 with respect to such Regulated Subsidiary and (y) no Fund Entity
shall be a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Hazardous Materials” means any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances, as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant, as defined by 42 U.S.C. §9601(33), and any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” has the meaning set forth in the definition of GAAP.

“Immaterial Subsidiary” means, at any time, any Subsidiary of the Company then
having assets with a book value of less than $10,000,000; provided, that if the
aggregate book value of the assets of all Subsidiaries of the Company that would
otherwise constitute Immaterial Subsidiaries shall exceed $50,000,000, only
those such Subsidiaries having assets with a book value of less than $5,000,000
shall be deemed to constitute Immaterial Subsidiaries.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Cap” has the meaning specified in Section 2.02(f).

“Incremental Revolving Credit Increase” has the meaning specified in
Section 2.02(f).

“Incremental Term Loan” has the meaning specified in Section 2.02(f).

“Incremental Term Loan Amendment” has the meaning specified in
Section 2.02(f)(ii).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)        all Funded Indebtedness;

(b)        net obligations under any Swap Contract;

(c)        all obligations arising under surety bonds;

(d)        all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a), (b) and (c) above of any other Person; and

(e)        all Indebtedness of the types referred to in clauses (a) through (d)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited

 

21



--------------------------------------------------------------------------------

liability company, or similar type of entity that is formed in a foreign
jurisdiction) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is non-recourse to the Company or such
Subsidiary.

For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement, dated
as of March 14, 2005, by and between the Administrative Agent, on behalf of the
Lenders, and Federal Insurance Company, an Indiana corporation (“Federal”), as
modified by that certain Joinder Certificate dated as of November 26, 2006,
wherein American Home Assurance Company, National Union Fire Insurance Company
of Pittsburgh, Pa. and The Insurance Company of the State of Pennsylvania
(collectively, “AIG”) was added as a surety, and as further modified by that
certain Joinder Certificate dated as of March 31, 2009, wherein Liberty Mutual
Insurance Company, a Massachusetts company, Liberty Mutual Fire Insurance
Company and Safeco Insurance Company of America (collectively, “Liberty Mutual”)
was added as a surety, as amended by that certain First Amendment, dated as of
December 3, 2012, and that certain Second Amendment, dated as of August 4, 2015,
as amended or modified from time to time in accordance with the terms hereof and
thereof or (ii) any additional or replacement intercreditor agreement between
the Administrative Agent and any Surety containing terms that are either (A) not
materially more adverse to the Lenders than the terms of the Intercreditor
Agreement described in clause (i) above or (B) satisfactory to the
Administrative Agent in the sole discretion of the Administrative Agent, as
amended or modified from time to time in accordance with the terms hereof and
thereof.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Revolving Loan that is a Eurocurrency Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan is disbursed
or converted to or continued as a Eurocurrency Rate Loan and ending on the date
one week or one, two, three or six months thereafter (in each case, subject to
availability by each applicable Lender), as selected by the applicable Borrower
in its Loan Notice; provided that:

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period (other than a one week Interest Period) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

22



--------------------------------------------------------------------------------

(c)        no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” has the meaning set forth in Section 5.01(c).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, in a single transaction or in a series of related
transactions, whether by means of (a) the acquisition of Capital Stock of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment; provided however, there shall be
deducted in respect of each such Investment any amount received as a return of
capital.

“Investment Fund” means any foreign or domestic limited partnership, limited
liability company or other investment vehicle with respect to which a Fund
Entity acts as a general partner and/or its registered investment adviser,
whether directly or indirectly through the general partner of such Investment
Fund, and in which the Company and/or one or more of its Subsidiaries holds no
more than a minority equity interest.

“Investment Grade Rating” has the meaning set forth in Section 7.14(b).

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of the Company or
any of its Subsidiaries.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or by the Company (or
any Subsidiary) in favor of the applicable L/C Issuer and, in each case,
relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F.

“Judgment Currency” has the meaning specified in Section 11.19.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

23



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuers” means (a) Bank of America, (b) Bank of Montreal, (c) Citibank,
N.A., and (d) any other Lender (in each case, including acting through any of
its branches or affiliates) selected by the Company and agreed to by such Lender
(provided the Administrative Agent has been notified in writing of such
selection), each in its capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder, and “L/C Issuer” means any
one of them.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all outstanding Unreimbursed Amounts, including, without duplication, all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption or otherwise pursuant to the terms hereof, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context requires otherwise, the term “Lenders”
includes any L/C Issuers and the Swing Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.03
and any Existing Letter of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit (including any Performance Letter of
Credit). Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

24



--------------------------------------------------------------------------------

“Letter of Credit Report” means a certificate delivered by an L/C Issuer in a
form approved by the Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and each Alternative
Currency for which there is a published LIBOR rate.

“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurocurrency Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Issuer Document, each Joinder Agreement, any Auto-Borrow Agreement, the
Collateral Documents, each Incremental Term Loan Amendment, the Intercreditor
Agreement, each Request for Credit Extension, each Compliance Certificate, the
Administrative Agent Fee Letter and each other document, instrument or agreement
from time to time executed by the Borrowers or any of their Subsidiaries or any
Responsible Officer thereof and delivered in connection with this Agreement.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
Borrowing of Term Loans, (c) a conversion of Loans from one Type to the other or
(cd) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A, or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) and reasonably acceptable to the Company,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

 

25



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Company, each other Borrower and each
Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Alternative Currency or
eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, properties, liabilities
(actual and contingent), financial condition or prospects of the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties taken as a whole to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maturity Date” means October 31, 2022.

“Maximum Rate” has the meaning set forth in Section 11.09.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint bookrunner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Cash Charges” means, for any period, the amount of non-cash charges which
do not represent a cash item in such period or in any future period. For the
avoidance of doubt, Non-Cash Charges shall not include any depreciation expense
but shall include any amortization expense.

“Non-Consenting Lender” has the meaning specified in Section 11.14.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

26



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means any Alternative Currency that is not a LIBOR
Quoted Currency.

“Note” or “Notes” means the Revolving Notes, the Term Notes and/or the Swing
Line Notes, individually or collectively, as appropriate.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (i) all advances to, and debts, liabilities, indemnities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and (ii) (a) all
obligations under any Swap Contract between any Loan Party and any Swap Bank and
(b) all obligations under any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank; provided that the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

27



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to any Revolving Loans, Term Loans
and Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Revolving Loans, Term Loans and Swing Line
Loans, as the case may be, occurring on such date; and (ii) with respect to any
L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount of such Lender’s (a) outstanding Revolving Loans at
such time, plus (b) participation in L/C Obligations at such time, plus
(c) participation in Swing Line Loans at such time.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the greater of (i) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation and
(ii) the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 3004 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding any Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to minimum funding standards under Section 412
of the Internal Revenue Code.

 

28



--------------------------------------------------------------------------------

“Performance Letter of Credit” means any standby Letter of Credit issued to
support contractual obligations for supply, service or construction contracts,
including bid, performance, advance payment, warranty, retention, availability
and defects liability obligations.

“Permitted Acquisition” means any Investment consisting of an Acquisition by the
Company and/or one or more Subsidiaries of the Company; provided that (i) the
Property acquired (or the Property of the Person acquired) in such Acquisition
is used or useful in the same or a similar line of business as the Company and
its Subsidiaries were engaged in on the Closing Date or any business
substantially related or incidental thereto (or any reasonable extensions or
expansions thereof), (ii) in the case of an Acquisition of the Capital Stock of
another Person, the board of directors (or other comparable governing body) or
shareholders (or comparable equity owners) of such other Person shall have duly
approved such Acquisition, (iii) the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, the Loan Parties would
be in compliance with the financial covenants set forth in Section 8.11(a) and
(b) as of the most recent fiscal quarter for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b), (iv) immediately after
giving effect to such Acquisition, the Company shall have at least $100,000,000
of (a) availability existing under the Aggregate Revolving Commitments and/or
(b) unrestricted cash or Cash Equivalents on its balance sheet, and (v) no
Default or Event of Default exists immediately prior to and immediately after
giving effect to such Acquisition.

“Permitted Liens” means, at any time, Liens in respect of Property of the
Company or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of the
Company or any Subsidiary issued subsequent to the Closing Date so long as
(a) any such Indebtedness has a final maturity date no earlier than six
(6) months following the Maturity Date, (b) any such Indebtedness does not
contain (i) any financial maintenance covenants (or defaults having the same
effect as a financial maintenance covenant) or (ii) any specific cross-default
provisions expressly referring to this Agreement or any other Loan Document,
(c) any such Indebtedness is expressly subordinated in right of payment to the
prior payment of the Obligations on terms and conditions and evidenced by
documentation reasonably satisfactory to the Administrative Agent, (d) any such
Indebtedness does not contain any scheduled amortization, mandatory redemption
or sinking fund provisions or similar provisions prior to the date six
(6) months after the Maturity Date and (e) the covenants and default provisions
contained in such Indebtedness shall be no more restrictive on the Company and
its Subsidiaries than the covenants and default provisions contained in this
Agreement or any other Loan Document.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Plan of Reorganization” means any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Law.

“Platform” has the meaning set forth in Section 11.07.

“Pledge Agreement” means the fourth amended and restated pledge agreement dated
as of the Closing Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by the Company and the Guarantors, as
amended, modified, restated or supplemented from time to time.

 

29



--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio (including for purposes of determining the Applicable Rate), that any
Acquisition shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such Acquisition for
which the Company has delivered financial statements pursuant to Section 7.01(a)
or (b). In connection with the foregoing, (a) income statement items
attributable to the Person or Property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Indebtedness incurred or assumed by the Company or any
Subsidiary (including the Person or Property acquired) in connection with such
transaction and any Indebtedness of the Person or Property acquired which is not
retired in connection with such transaction shall be deemed to have been
incurred as of the first day of the applicable period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculation of the Consolidated
Leverage Ratio as of the most recent fiscal quarter end for which the Company
has delivered financial statements pursuant to Section 7.01(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis.

“Pro Rata Share” means, as to each Lender at any time, (a) with respect to the
Term Loans a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Outstanding Amount
of such Lender’s Term Loans at such time and the denominator of which is the
amount of Outstanding Amount of the Term Loans of all the Lenders at such time,
and (b) with respect to the Revolving Commitments, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time, subject to adjustment as provided in Section 2.15; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Public Lender” has the meaning set forth in Section 11.07.

“Qualified ECP Guarantor” means at any time each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as reasonably determined by the Administrative Agent;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, then “Rate Determination Date” means such
other day as otherwise reasonably determined by the Administrative Agent).

 

30



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any Obligation
hereunder, as applicable.

“Register” has the meaning set forth in Section 11.06(c).

“Regulated Subsidiary” means any Subsidiary of the Company so long as such
Subsidiary is subject to regulation by a Governmental Authority and for which
the incurrence of Indebtedness (including Guarantees) or the pledge of any
Capital Stock or assets of such Subsidiary would be prohibited or require the
consent or approval of any Governmental Authority (and such consent or approval
has not been obtained), as set forth in any rule or regulation of such
Governmental Authority.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release Date” has the meaning set forth in Section 7.14(b).

“Removal Effective Date” has the meaning set forth in Section 10.07(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing or the
conversion or continuation of Loans (other than a Swing Line Loan), a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice,
or in the event that an “auto borrow” or “zero balance” or similar arrangement
shall be in place with the applicable Swing Line Lender, such form of request
required by such alternative notice arrangements.

“Required Lenders” means, at any time, any combination of Lenders holding in the
aggregate more than fifty percent (50%) of the Total Credit Exposures of all
Lenders at such time. The Total Credit Exposure of any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders;
provided, that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the applicable Swing Line Lender or L/C Issuer, as the
case may be, in making such determination.

“Resignation Effective Date” has the meaning set forth in Section  10.07(a).

“Required Revolving Lenders” means, at any time, any combination of Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Credit Exposures of all Lenders at such time. The Total Revolving Credit
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders; provided, that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
applicable Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

31



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning set forth in Section 10.07(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer,
general counsel, secretary or assistant secretary or, with respect to any
Australian Borrower or Canadian Borrower (other than the Canadian FinanceCo
Borrower), a director, of a Loan Party, or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Capital Stock of the Company
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, repurchase, retirement, acquisition, cancellation or
termination of any such Capital Stock or of any option, warrant or other right
to acquire any such Capital Stock.

“Revaluation Date” means (a) with respect to any Revolving Loan or Swing Line
Loan, each of the following: (i) each date of a Borrowing of a Eurocurrency Rate
Loan or Swing Line Loan denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent or applicable Swing Line Lender shall reasonably determine
or the Required Revolving Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in an Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall reasonably determine or the Required
Revolving Lenders shall reasonably require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be reduced or increased from time to time in accordance with this Agreement.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount of such Lender’s (a) outstanding Revolving Loans at such time,
plus (b) participation in L/C Obligations at such time, plus (c) participation
in Swing Line Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Company or such Subsidiary shall sell

 

32



--------------------------------------------------------------------------------

or transfer any Property, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
that it intends to use for substantially the same purpose or purposes as the
Property being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union or Her Majesty’s Treasury.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” means October 31, 2017.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Secured Swap Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Swap Bank with respect to such Swap Contract. For
the avoidance of doubt, a holder of Obligations in respect of Secured Swap
Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between any Loan Party and any Treasury Management
Bank with respect to such Treasury Management Agreement. For the avoidance of
doubt, a holder of Obligations in respect of Secured Treasury Management
Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.

“Securitization Transaction” means any financing transaction or series of
related financing transactions (including factoring arrangements) pursuant to
which the Company or any Subsidiary may sell, convey or otherwise transfer, or
grant a security interest in, accounts, payments, receivables, rights to future
lease payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company that is not a Loan Party.

“Security Agreement” means the fourth amended and restated security agreement
dated as of the Closing Date executed in favor of the Administrative Agent, for
the benefit of the holders of the Obligations, by the Company and each of the
Guarantors, as amended, modified, restated or supplemented from time to time.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a

 

33



--------------------------------------------------------------------------------

transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not, at the applicable time,
an “eligible contract participant” under the Commodity Exchange Act.

“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent or the applicable L/C Issuer, as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent or the applicable L/C Issuer may
obtain such spot rate from another financial institution reasonably designated
by the Administrative Agent or the applicable L/C Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the applicable L/C Issuer may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company;
provided that, for purposes of this Agreement, no Investment Fund shall be
considered a “Subsidiary” of the Company.

“Surety” means (i) Federal, AIG and Liberty Mutual, and each of their affiliates
and subsidiaries and any other companies writing bonds for which the applicable
Underwriting Agreement is consideration (and other companies from whom such
Person procures bonds for the Principal (as defined in the applicable
Underwriting Agreement)), and their co-sureties and reinsurers, and their
respective successors and permitted assigns or (ii) any Person (together with
its affiliates and subsidiaries and other companies writing bonds for which an
Underwriting Agreement is consideration (and other companies from whom such
Person procures bonds for the Principal (as defined in the applicable
Underwriting Agreement)) who replaces or supplements the Persons identified in
clause (i) above under the applicable Surety Credit Documents as executor or
procurer of bonds pursuant to such Surety Credit Documents, and their
co-sureties and reinsurers, and their respective successors and permitted
assigns.

 

34



--------------------------------------------------------------------------------

“Surety Credit Documents” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Credit Documents contained in such
Intercreditor Agreement).

“Surety Priority Collateral” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Priority Collateral contained in such
Intercreditor Agreement).

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender or Affiliate of a Lender that is party to a Swap Contract with
any Loan Party in existence on the Closing Date.

“Swap Contract” means any and all (a) rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means the Domestic Swing Line Lender, the Australian Swing
Line Lender or the Canadian Swing Line Lender, or all three, as appropriate.

“Swing Line Loan” means a Domestic Swing Line Loan, an Australian Swing Line
Loan or a Canadian Swing Line Loan, or all three, as appropriate.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“Swing Line Note” means a Domestic Swing Line Note, an Australian Swing Line
Note or a Canadian Swing Line Note, or all three, as appropriate.

 

35



--------------------------------------------------------------------------------

“Swing Line Sublimit” means the Domestic Swing Line Sublimit, the Australian
Swing Line Sublimit or the Canadian Swing Line Sublimit, or all three, as
appropriate.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

“TARGET2” means the Trans-European Automated Real-time Gross settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make a Term Loan to the Company pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Term Loan Commitments of all of the Lenders on the Fourth
Amendment Effective Date is SIX HUNDRED MILLION DOLLARS ($600,000,000).

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Note” has the meaning specified in Section 2.11(a).

“Third Amendment Effective Date” means August 24, 2018.

“Threshold Amount” means $100,000,000150,000,000.

“Total Credit Exposure” means, as to any Lender at any time, (a) the unused
Commitments of such Lender at such time, plus (b) the Outstanding Revolving
Credit Exposure of such Lender at such time, plus (c) the outstanding amount of
all term loans under this AgreementOutstanding Amount of all Term Loans and all
Incremental Term Loans of such Lender at such time.

“Total Revolving Credit Exposure” means, as to any Lender at any time, (a) the
unused Revolving Commitment of such Lender at such time, plus (b) the
Outstanding Revolving Credit Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Trade Date” has the meaning specified in Section 11.06(g)(i).

 

36



--------------------------------------------------------------------------------

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit purchasing or debit card, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender or Affiliate of a Lender that
is a party to a Treasury Management Agreement with any Loan Party in existence
on the Closing Date.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCP” means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce Publication No. 600
(or such later version thereof as may be in effect at the time of issuance).

“Underwriting Agreement” means (a) that certain Underwriting, Continuing
Indemnity and Security Agreement, dated as of March 14, 2005, by and among the
Company, certain Subsidiaries and Affiliates of the Company identified therein
and Federal, as amended by (i) the Joinder Agreement and Amendment to
Underwriting, Continuing Indemnity and Security Agreement, dated as of
November 28, 2006, among AIG, Federal, the Company and the other Indemnitors
identified therein, (ii) the Second Amendment to Underwriting, Continuing
Indemnity and Security Agreement, dated as of January 9, 2008, among AIG,
Federal, the Company and the other Indemnitors identified therein, (iii) the
Joinder and Third Amendment to Underwriting, Continuing Indemnity and Security
Agreement, dated as of December 19, 2008, among AIG, Federal, the Company and
the other Indemnitors identified therein, (iv) the Joinder Agreement and Fourth
Amendment to Underwriting, Continuing Indemnity and Security Agreement, dated as
of March 31, 2009, among AIG, Liberty Mutual, Federal, the Company and the other
Indemnitors identified therein, (v) the Joinder Agreement and Fifth Amendment to
Underwriting, Continuing Indemnity and Security Agreement, dated as of May 17,
2012, among Federal, Liberty Mutual, AIG, the Company and the other Indemnitors
identified therein and, (vi) the Sixth Amendment to Underwriting, Continuing
Indemnity and Security Agreement, dated as of December 3, 2012, among Federal,
AIG, Liberty Mutual, the Company and the other Indemnitors identified therein
and (vii) the Seventh Amendment to Underwriting, Continuing Indemnity and
Security Agreement, dated as of August 4, 2015, among Federal, AIG, Liberty
Mutual, the Company and the other Indemnitors identified therein, and as further
amended from time to time in accordance with the terms hereof and thereof, or
(b) any additional or replacement Underwriting, Continuing Indemnity and
Security Agreement or other indemnity agreement by and among the Principal (as
defined in the applicable Intercreditor Agreement) and the applicable Surety
containing terms that are either (1) not materially more adverse to the Lenders
than the terms of the Underwriting Agreement described in clause (a) above or
(2) satisfactory to the Administrative Agent in the sole discretion of the
Administrative Agent, as amended or modified from time to time in accordance
with the terms hereof and thereof.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

37



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Company directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Company, other than, in the case of any Foreign Subsidiary, with respect to any
directors’ qualifying shares.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02     Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)         (i)         The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

(ii)         Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(iii)         The term “including” is by way of example and not limitation.

(iv)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

Section 1.03     Accounting Terms.

(a)         Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations except as expressly provided herein) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP.

 

38



--------------------------------------------------------------------------------

(b)         If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c)         Notwithstanding the above, the parties hereto acknowledge and agree
that all calculations of the Consolidated Leverage Ratio (including for purposes
of determining the Applicable Rate) shall be made on a Pro Forma Basis.

(d)         Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded; provided however, (x) that in regards to
Indebtedness consisting of Swap Contracts, the amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date, and (y) the amount of any Guarantee shall be the
amount of the Indebtedness subject to such Guarantee.

Section 1.04     Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be carried to two decimal places and shall be calculated by
dividing the appropriate component by the other component, carrying the result
to three decimal places and rounding the result up or down to the nearest number
(with a rounding-up if there is no nearest number).

Section 1.05     References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

39



--------------------------------------------------------------------------------

Section 1.06     Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07     Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

Section 1.08     Existing Credit Agreement.

On the Closing Date, the Existing Credit Agreement shall be amended and restated
in its entirety. After the Closing Date, (a) all obligations of the Company and
the other Loan Parties under the Existing Credit Agreement (including all
Existing Letters of Credit) that remain unpaid and outstanding as of the Closing
Date shall continue to exist under and be evidenced by this Agreement and shall
become obligations of the Company and the other Loan Parties hereunder, secured
by the Collateral Documents, and (b) the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof, without any further
action by any Person. With respect to the Existing Credit Agreement, each Lender
that was a party to the Existing Credit Agreement agrees to return to the
Company, with reasonable promptness, each Note (as defined in the Existing
Credit Agreement) delivered by the Company to such Lender under the Existing
Credit Agreement.

Section 1.09     Exchange Rates; Currency Equivalents.

(a)         The Administrative Agent or the applicable L/C Issuer, as
applicable, shall reasonably determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount. The Administrative Agent shall promptly notify the Company of
the occurrence of each Revaluation Date.

(b)         Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or Swing Line
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan, Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward).

(c)         For purposes of determining compliance under any covenant in this
Agreement, any amount in any currency other than Dollars will be converted to
Dollars in a

 

40



--------------------------------------------------------------------------------

manner consistent with that used in calculating Consolidated Net Income in the
annual financial statements of the Company and its Subsidiaries delivered
pursuant to Section 7.01. Notwithstanding the foregoing, for purposes of
determining compliance with Sections 8.01, 8.02 and 8.03, with respect to any
amount of Indebtedness or Investment in any currency other than Dollars, no
breach of any basket, exception or similar provision contained in such Sections
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred.

Section 1.10     Additional Alternative Currencies.

(a)         The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
(i) such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is a published LIBOR rate for such currency. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders that would be obligated to make Loans denominated in such requested
currency; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.

(b)         In the case of any such request pertaining to Eurocurrency Rate
Loans, such request shall be made to the Administrative Agent not later than
11:00 a.m., fifteen (15) Business Days prior to the date of the desired Credit
Extension (or such later time or date as may be agreed by the Administrative
Agent in its sole discretion). In the case of any such request pertaining to
Letters of Credit, such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
Credit Extension (or such later time or date as may be agreed by the
Administrative Agent and the applicable L/C Issuer in their sole discretion). In
the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the applicable L/C Issuer thereof. Each Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) shall notify the
Administrative Agent, not later than 11:00 a.m., seven (7) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans in such requested currency. The applicable L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., five (5) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.

(c)         Any failure by a Lender or the applicable L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or the
applicable L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to
be made or Letters of Credit to be issued in such requested currency pursuant to
such request. If the Administrative Agent and all the Lenders that would be
obligated to make Credit Extensions denominated in such requested currency
consent to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that an appropriate
interest rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the

 

41



--------------------------------------------------------------------------------

definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
reasonably necessary to add the applicable Eurocurrency Rate for such currency
and (ii) to the extent the definition of Eurocurrency Rate reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder (and either a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable) for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
(A) the Administrative Agent and the L/C Issuer may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent reasonably
necessary to add the applicable Eurocurrency Rate for such currency and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, and such currency shall thereupon be deemed for all purposes to
be an Alternative Currency hereunder (and either a LIBOR Quoted Currency or a
Non-LIBOR Quoted Currency, as applicable) for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.10, the Administrative
Agent shall promptly so notify the Company.

Section 1.11     Change of Currency.

(a)         Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b)         Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, after providing notice to
the Company, may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, after providing
notice to the Company, may from time to time specify to be appropriate to
reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

Section 1.12     Limitation on Obligations of Foreign Obligors.

Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, no Foreign Obligor and/or Foreign Subsidiary shall at any time
be liable, directly or indirectly, for any portion of the Obligations of the
Domestic Obligors, including, without limitation, any interest, fees or
indemnity payments payable by any Domestic Obligor hereunder (and the Domestic
Obligors are

 

42



--------------------------------------------------------------------------------

solely liable for such Obligations), and no property of any Foreign Obligor
and/or Foreign Subsidiary shall at any time serve, directly or indirectly, as
Collateral or any other type of collateral or security for any portion of the
Obligations of the Domestic Obligors. For the avoidance of doubt, for purposes
of this Section 1.12, (a) QSI Finance II (Australia) Pty Ltd and QSI Finance X
(Canada) ULC shall be considered Domestic Obligors and (b) the term “Foreign
Subsidiary” shall include any entity that is considered a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code and
any entity owned in whole or in part directly or indirectly by such controlled
foreign corporation.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01     Revolving Loans.

(a)         Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Availability Period in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment, (iii) the aggregate Outstanding Amount of all
Revolving Loans denominated in an Alternative Currency plus the aggregate
Outstanding Amount of all Swing Line Loans denominated in an Alternative
Currency plus the aggregate Outstanding Amount of all L/C Obligations
denominated in an Alternative Currency shall not exceed the Alternative Currency
Sublimit and (iv) the aggregate Outstanding Amount of all Revolving Loans made
to the Foreign Borrowers plus the aggregate Outstanding Amount of all Swing Line
Loans made to the Foreign Borrowers plus the aggregate Outstanding Amount of all
L/C Obligations of the Foreign Borrowers shall not exceed the Foreign Borrower
Sublimit. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein.

(b)         Term Borrowing. Subject to the terms and conditions set forth herein
and in the Fourth Amendment, each Lender severally agrees to make a single loan
(each such loan, a “Term Loan”) to the Company, in Dollars, on the Fourth
Amendment Effective Date in an amount not to exceed such Lender’s Term Loan
Commitment. The Borrowing of Term Loans shall consist of Term Loans made
simultaneously by the Lenders in accordance with their Term Loan Commitments.
Term Loans repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein; provided, that,
the Borrowing of Term Loans made on the Fourth Amendment Effective Date shall be
made as Base Rate Loans unless the Company delivers a funding indemnity letter
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, not less than three (3) Business Days prior to the
date of the Borrowing of the Term Loans.

 

43



--------------------------------------------------------------------------------

Section 2.02     Borrowings, Conversions and Continuations of Revolving
Loans.Loans.

(a)         Each Borrowing, each conversion of Revolving Loans from one Type to
the other, and each continuation of Revolving Loans that are Eurocurrency Rate
Loans shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Loan Notice. Each such notice must be received by
the Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of, Revolving Loans that are Eurocurrency Rate Loans denominated in Dollars or
any conversion of Revolving Loans that are Eurocurrency Rate Loans denominated
in Dollars to Base Rate Loans, (ii) four (4) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Revolving Loans that are Base Rate Loans. Each Borrowing of,
conversion to or continuation of Revolving Loans that are Eurocurrency Rate
Loans shall be in a principal amount of (A) if denominated in Dollars,
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding), (B) if denominated in Canadian
dollars, C$2,000,000 or a whole multiple of C$1,000,000 in excess thereof,
(C) if denominated in Australian dollars, A$2,000,000 or a whole multiple of
A$1,000,000 in excess thereof or (D) if the Borrowing is in any other
Alternative Currency, the whole multiple of 1,000 units of such Alternative
Currency that is nearest to the Alternative Currency Equivalent of $2,000,000 in
such Alternative Currency, as reasonably determined by the Borrower, or a whole
multiple of 1,000 units of such Alternative Currency that is nearest to the
Alternative Currency Equivalent of $1,000,000 in such Alternative Currency, as
reasonably determined by the Borrower, in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Revolving Loans
that are Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice (whether telephonic or written) shall specify
(i) whether such Borrower is requesting a Borrowing, a conversion of Revolving
Loans from one Type to the other, or a continuation of Revolving Loans that are
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Loans to be borrowed or to which existing Revolving
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, and (vi) the currency of the Loans to be borrowed.
If a Borrower fails to specify a currency in a Loan Notice, then the applicable
Revolving Loans shall be made in Dollars. If a Borrower fails to specify a Type
of a Revolving Loan in a Loan Notice or if such Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Revolving
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to

 

44



--------------------------------------------------------------------------------

specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Revolving Loan may be converted into or continued as a
Revolving Loan denominated in a different currency, but instead must be repaid
in the original currency of such Revolving Loan and reborrowed in the other
currency. Any Loan Notice received by the Administrative Agent after 1:00 p.m.
shall be deemed received on the next following Business Day.

(b)         Following receipt of a Loan Notice pursuant to Section 2.02(a), the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Pro Rata Share of the applicable Revolving Loans, and if no
timely notice of a conversion or continuation is provided by a Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Revolving Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Revolving Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans denominated in
Dollars, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the applicable Borrower as provided above.

(c)         Except as otherwise provided herein, a Revolving Loan that is a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default or Event of Default, no Revolving Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Revolving Lenders.

(d)         The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Revolving Loans that are Eurocurrency Rate Loans upon determination of such
interest rate. The determination of the Eurocurrency Rate by the Administrative
Agent shall be conclusive in the absence of manifest error. At any time that
Revolving Loans that are Base Rate Loans are outstanding, the Administrative
Agent shall notify the applicable Borrower and the Lenders of any change in Bank
of America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e)         After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than twelve (12) Interest Periods in
effect with respect to Revolving Loans (or such greater number of Interest
Periods as may be agreed to by the Administrative Agent, in its sole
discretion).

 

45



--------------------------------------------------------------------------------

(f)         Increase in Aggregate Revolving Commitments; Institution of
Incremental Term Loans. The Company may at any time after the Fourth Amendment
Effective Date, and from time to time, upon prior written notice by the Company
to the Administrative Agent, (a) increase the Aggregate Revolving Commitments
(but not any Swing Line Sublimit) with additional Revolving Commitments from any
existing Lender or new Revolving Commitments from any other Person selected by
the Company and approved by the Administrative Agent (not to be unreasonably
withheld or delayed) (each such increase an “Incremental Revolving Credit
Increase”), and/or (b) borrow one or more term loans (each, an “Incremental Term
Loan”), in each case, as follows; provided that the aggregate amount of all such
Incremental Revolving Credit Increases and Incremental Term Loans shall not
exceed FOUR HUNDRED MILLION DOLLARS ($400,000,000); provided further that (the
“Incremental Cap”):

(i)          Increase in Aggregate Revolving Commitments. The Company may at any
time after the Fourth Amendment Effective Date and from time to time, upon prior
written notice by the Company to the Administrative Agent, institute one or more
Incremental Revolving Credit Increases; provided, that:

(A)          (i) any such increase shall be in a minimum principal amount of
$10 million (or, if less, the remaining amount of the Incremental Cap) and in
integral multiples of $5 million (or, if less, the remaining amount of the
Incremental Cap) in excess thereof;

(B)          (ii) no Default or Event of Default shall be continuing at the time
of any such increase;

(C)         (iii) no existing Lender shall be under any obligation to increase
its Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

(D)         (iv) (A1) any new Lender shall join this Agreement by executing such
joinder documents reasonably required by the Administrative Agent and/or (B)2)
any existing Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent; and

(E)          (v) as a condition precedent to such increase, the Company shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B2) in the case of the Company, certifying that, immediately prior to and
immediately after giving effect to such increase, (1x) the representations and
warranties of the Company and each other Loan Party contained in Article VI and
the other Loan Documents are true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such increase, except to the extent that such

 

46



--------------------------------------------------------------------------------

representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(f)(i), (xi) the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01 and (yii) following the Collateral Release (if
such event occurs) and prior to the Collateral Reinstatement date (if such date
occurs), the representations and warranties contained in Section 6.19 shall not
apply and (2y) no Default or Event of Default exists.

The applicable Borrowers shall prepay any Revolving Loans owing by them and
outstanding on the date of any such increase (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Revolving Commitments
arising from any nonratable increase in the Revolving Commitments under this
Section 2.02(f)(i).

(ii)          Institution of Incremental Term Loans. The Company may at any time
after the Fourth Amendment Effective Date and from time to time, upon prior
written notice by the Company to the Administrative Agent, institute one or more
Incremental Term Loans; provided, that:

(A)          any such institution shall be in a minimum principal amount of
$10 million (or, if less, the remaining amount of the Incremental Cap) and in
integral multiples of $5 million (or, if less, the remaining amount of the
Incremental Cap) in excess thereof;

(B)          no Default or Event of Default shall be continuing at the time of
any such institution;

(C)         no existing Lender shall be under any obligation to provide an
Incremental Term Loan and any such decision whether to provide an Incremental
Term Loan shall be in such Lender’s sole and absolute discretion;

(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to provide an Incremental Term Loan shall have executed
a commitment agreement reasonably satisfactory to the Administrative Agent;

(E)         the Applicable Rate of each Incremental Term Loan shall be
determined by the applicable Borrower and the Lenders of such Incremental Term
Loan, as set forth in the applicable Incremental Term Loan Amendment;

(F)          the maturity date for any Incremental Term Loan shall be as set
forth in the applicable Incremental Term Loan Amendment; provided that such date
shall not be earlier than the Maturity Date;

(G)          the scheduled principal amortization payments under any Incremental
Term Loan shall be as set forth in the applicable Incremental Term

 

47



--------------------------------------------------------------------------------

Loan Amendment; provided that the weighted average life to maturity of any
Incremental Term Loan shall not be less than the remaining weighted average life
to maturity of the Term Loans made on the Fourth Amendment Effective Date; and

(H)          as a condition precedent to such institution, the Company shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such institution (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
institution, and (2) in the case of the Company, certifying that, immediately
prior to and immediately after giving effect to such institution, (x) the
representations and warranties of the Company and each other Loan Party
contained in Article VI and the other Loan Documents are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) on and
as of the date of such institution, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(f)(ii), (i) the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01 and (ii) following the Collateral Release (if such
event occurs) and prior to the Collateral Reinstatement date (if such date
occurs), the representations and warranties contained in Section 6.19 shall not
apply and (y) no Default or Event of Default exists.

The institution of each Incremental Term Loan shall be evidenced by an amendment
(an “Incremental Term Loan Amendment”) to this Agreement, giving effect to the
modifications permitted by this Section 2.02(f)(ii) (and subject to the
limitations set forth in the immediately preceding paragraph), executed by the
Loan Parties, the Administrative Agent and each Lender providing an Incremental
Term Loan; and such amendment, when so executed, shall amend this Agreement as
provided therein. Each Incremental Term Loan Amendment shall also require such
amendments to the Loan Documents, and such other new Loan Documents, as the
Administrative Agent reasonably deems necessary or appropriate to effect the
modifications and credit extensions permitted by this Section 2.02(f)(ii).
Neither any Incremental Term Loan Amendment, nor any such amendments to the
other Loan Documents or such other new Loan Documents, shall be required to be
executed or approved by any Lender, other than the Lenders providing such
Incremental Term Loans and the Administrative Agent, in order to be effective.
The effectiveness of any Incremental Term Loan Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth above and
such other conditions as requested by the Lenders under the Incremental Term
Loans established in connection therewith.

 

48



--------------------------------------------------------------------------------

Section 2.03     Letters of Credit.

(a)         The Letter of Credit Commitment.

(i)         Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower or any of its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of any Borrower or any Subsidiary and any drawings thereunder;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Total Revolving Outstandings would exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans would exceed such Lender’s Revolving Commitment,
or (z) the aggregate Outstanding Amount of the L/C Obligations denominated in an
Alternative Currency plus the aggregate Outstanding Amount of all Swing Line
Loans denominated in an Alternative Currency plus the aggregate Outstanding
Amount of Revolving Loans denominated in an Alternative Currency would exceed
the Alternative Currency Sublimit. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly any Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii)       No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolving Lenders have approved such expiry
date;

(C)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that the applicable L/C Issuer may issue Letters of Credit
with an expiry date no later than twelve months after the Letter of Credit

 

49



--------------------------------------------------------------------------------

Expiration Date so long as the Company Cash Collateralizes such Letter of Credit
in an amount equal to 105% of the face amount of such Letter of Credit prior to
the Letter of Credit Expiration Date in accordance with the terms of this
Agreement. The Company hereby agrees that on or before the Letter of Credit
Expiration Date it shall Cash Collateralize any Letter of Credit existing on the
Letter of Credit Expiration Date in an amount equal to 105% of the face amount
of such Letter of Credit. For the avoidance of doubt, the parties hereto agree
that the obligations of the Lenders hereunder to reimburse the applicable L/C
Issuer for any Unreimbursed Amount with respect to any Letter of Credit shall
terminate on the Maturity Date with respect to drawings occurring after that
date;

(D)         the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to borrowers generally;

(E)         such Letter of Credit is in an initial amount less than $100,000 (or
such lesser amount as may be agreed to by such L/C Issuer, in its sole
discretion);

(F)         a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless such
L/C Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, it being understood and agreed that
such L/C Issuer would consider the Company’s providing Cash Collateral to the
Administrative Agent, for the benefit of such L/C Issuer, to secure such
Lender’s Pro Rata Share of such Letter of Credit a satisfactory arrangement;

(G)         except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(H)         such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

(I)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

  (iii)       No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

  (iv)       No L/C Issuer shall be under any obligation to issue or amend any
Letter of Credit if such L/C Issuer has received written notice from any Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of such Letter of Credit, that one
or more applicable

 

50



--------------------------------------------------------------------------------

conditions contained in Article V shall not then be satisfied. Each L/C Issuer
shall promptly provide the Company a copy of any such notice it receives from
the Administrative Agent or any Lender.

(v)         Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of any Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to the L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 1:00 p.m. at least three (3) Business Days (or such later date and time as
the Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof and in the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether the
requested Letter of Credit is a standby Letter of Credit (other than a
Performance Letter of Credit), a commercial Letter of Credit or a standby Letter
of Credit that is a Performance Letter of Credit; and (H) such other matters as
the applicable L/C Issuer may reasonably require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Company shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may reasonably require.

 

51



--------------------------------------------------------------------------------

(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower or the applicable Subsidiary, as the case may be, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
applicable L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii)         If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Company
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the applicable L/C Issuer has determined that it would not be
permitted under the terms hereof, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the applicable L/C Issuer not to permit such extension.

(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)         Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall notify the Company
and the Administrative Agent

 

52



--------------------------------------------------------------------------------

thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse such L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than (x) 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit to
be reimbursed in Dollars, or the Applicable Time on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency or (y) if the Company has not received notice of such
payment from the L/C Issuer by 11:00 a.m., or the Applicable Time with respect
to a Letter of Credit to be reimbursed in an Alternative Currency, by 10:00 a.m.
on the next succeeding Business Day following the date the Company receives
notice of such payment from the L/C Issuer (each such date, an “Honor Date”),
the Company shall reimburse the applicable L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Company agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the Company fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share thereof. In such event,
the Company shall be deemed to have requested a Borrowing of a Revolving Loan
consisting of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)         Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Revolving Loan that
is a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer in Dollars.

 

53



--------------------------------------------------------------------------------

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the applicable conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)         Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the applicable L/C
Issuer.

(v)         Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, any Borrower, any Subsidiary or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the Company of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)         If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

54



--------------------------------------------------------------------------------

(vii) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of a Subsidiary of the Company, the Company shall
be obligated to reimburse the applicable L/C Issuer hereunder for the full
amount of any and all drawings under such Letter of Credit.

(d)         Repayment of Participations.

(i)         At any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof in Dollars (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.04 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)         Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each applicable L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, any other Loan Document or any other agreement or instrument
relating thereto;

(ii)         the existence of any claim, counterclaim, set-off, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

55



--------------------------------------------------------------------------------

(iv)         any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary;

(vi)         waiver by the applicable L/C Issuer of any requirement that exists
for such L/C Issuer’s protection and not the protection of the Borrowers or any
waiver by the applicable L/C Issuer which does not in fact materially prejudice
the Borrowers;

(vii)         honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

(viii)         any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable; or

(ix)         any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or any
Subsidiary or in the relevant currency markets generally.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)         Role of L/C Issuer. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative

 

56



--------------------------------------------------------------------------------

Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (viii) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against the applicable L/C
Issuer, and the applicable L/C Issuer may be liable to any Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the applicable L/C Issuer’s willful misconduct or gross negligence or
the applicable L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)         Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Company when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to any commercial
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to any Borrower for, and such L/C Issuer’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of such
L/C Issuer required or permitted under any Law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, Inc., whether or not any Letter of Credit
chooses such Law or practice.

(h)         Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.15,
with its Pro Rata Share, in Dollars, a Letter of Credit fee for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such Letter
of Credit fees shall be computed on a quarterly basis in arrears. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. Such Letter of Credit fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

57



--------------------------------------------------------------------------------

(i)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit, at
the rate specified in the Administrative Agent Fee Letter, computed on the
Dollar Equivalent of the daily maximum amount available to be drawn thereunder
(whether or not such maximum amount is then in effect under such Letter of
Credit), due and payable quarterly in arrears on the Business Day immediately
following the last day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)         Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k)         Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including without
limitation Section 2.03(a), a Letter of Credit issued hereunder shall upon the
request of the Company be issued for the account of any Subsidiary or other
Borrower, provided that notwithstanding such request, the Company shall be the
actual account party for all purposes of this Agreement for such Letter of
Credit and such request shall not affect the Company’s reimbursement obligations
hereunder with respect to such Letter of Credit.

(l)         L/C Issuer Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

(i)         reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

(ii)         on each Business Day on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;

(iii)         on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;

 

58



--------------------------------------------------------------------------------

(iv)         on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and

(v)         for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

Section 2.04     Swing Line Loans.

(a)         (i) Domestic Swing Line Facility. Subject to the terms and
conditions set forth herein, the Domestic Swing Line Lender may in its sole
discretion, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Domestic Swing Line Loan”) to
the Company in Dollars from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding the amount of the Domestic Swing Line Sublimit, notwithstanding the
fact that such Domestic Swing Line Loans, when aggregated with the Pro Rata
Share of the Outstanding Amount of Revolving Loans, other Swing Line Loans and
L/C Obligations of the Domestic Swing Line Lender in its capacity as a Lender of
Revolving Loans, may exceed the amount of such Lender’s Revolving Commitment;
provided, however, that (i) after giving effect to any Domestic Swing Line Loan,
(A) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (B) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolving Commitment,
(ii) the Company shall not use the proceeds of any Domestic Swing Line Loan to
refinance any outstanding Swing Line Loan and (iii) the Domestic Swing Line
Lender shall not be under any obligation to make any Domestic Swing Line Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension would have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Domestic Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Domestic Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Domestic Swing Line Lender a risk
participation in such Domestic Swing Line Loan in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Domestic Swing Line
Loan.

(ii)         Australian Swing Line Facility. Subject to the terms and conditions
set forth herein, the Australian Swing Line Lender may in its sole discretion,
in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, make loans (each such loan, an “Australian Swing Line Loan”) to
the Australian Borrowers in Australian dollars from time to time on any Business
Day during the Availability Period in an Outstanding Amount not to exceed the
Australian Swing Line Sublimit, notwithstanding the fact that such Australian
Swing Line Loans, when aggregated with the Pro Rata Share of the Outstanding
Amount of Revolving Loans, other Swing Line Loans and L/C

 

59



--------------------------------------------------------------------------------

Obligations of the Australian Swing Line Lender in its capacity as a Lender of
Revolving Loans, may exceed the amount of such Lender’s Revolving Commitment;
provided, however, that (i) after giving effect to any Australian Swing Line
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (B) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving
Commitment and (C) the aggregate Outstanding Amount of all Revolving Loans made
to the Foreign Borrowers plus the aggregate Outstanding Amount of all Swing Line
Loans made to the Foreign Borrowers plus the aggregate Outstanding Amount of all
L/C Obligations of the Foreign Borrowers shall not exceed the Foreign Borrower
Sublimit, (ii) the Australian Borrowers shall not use the proceeds of any
Australian Swing Line Loan to refinance any outstanding Swing Line Loan and
(iii) the Australian Swing Line Lender shall not be under any obligation to make
any Australian Swing Line Loan if it shall determine (which determination shall
be conclusive and binding absent manifest error) that it has, or by such Credit
Extension would have, Fronting Exposure. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Australian Borrowers may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Australian Swing Line Loan shall be at the applicable
base rate for Australian Dollars as determined in accordance with
Section 2.08(a). Immediately upon the making of an Australian Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Australian Swing Line Lender a risk participation
in such Australian Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Australian Swing Line Loan.

(iii)         Canadian Swing Line Facility. Subject to the terms and conditions
set forth herein, the Canadian Swing Line Lender may in its sole discretion, in
reliance upon the agreements of the other Lenders set forth in this
Section 2.04, make loans (each such loan, a “Canadian Swing Line Loan”) to the
Canadian Borrowers in Canadian dollars from time to time on any Business Day
during the Availability Period in an Outstanding Amount not to exceed the
Canadian Swing Line Sublimit, notwithstanding the fact that such Canadian Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans, other Swing Line Loans and L/C Obligations of the Canadian
Swing Line Lender in its capacity as a Lender of Revolving Loans, may exceed the
amount of such Lender’s Revolving Commitment; provided, however, that (i) after
giving effect to any Canadian Swing Line Loan, (A) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (B) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Commitment and (C) the aggregate
Outstanding Amount of all Revolving Loans made to the Foreign Borrowers plus the
aggregate Outstanding Amount of all Swing Line Loans made to the Foreign
Borrowers plus the aggregate Outstanding Amount of all L/C Obligations of the
Foreign Borrowers shall not exceed the Foreign Borrower Sublimit, (ii) the
Canadian Borrowers shall not use the proceeds of any Canadian Swing Line Loan to
refinance any outstanding Swing Line Loan and (iii) the Canadian Swing Line
Lender shall not be under any obligation to make any Canadian Swing Line Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension would have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and

 

60



--------------------------------------------------------------------------------

conditions hereof, the Canadian Borrowers may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Canadian
Swing Line Loan shall be at the applicable base rate for Canadian Dollars as
determined in accordance with Section 2.08(a). Immediately upon the making of a
Canadian Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Canadian Swing Line Lender a
risk participation in such Canadian Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Canadian Swing
Line Loan.

(b)         Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the applicable Borrower’s irrevocable notice to the applicable Swing
Line Lender and the Administrative Agent, which may be given by: (A) telephone
(in the case of Domestic Swing Line Loans only) or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Swing Line Loan Notice. Each such notice must be
received by such Swing Line Lender and the Administrative Agent not later than
(x) 1:00 p.m. on the requested borrowing date with respect to Domestic Swing
Line Loans, (y) 11:00 a.m. (Sydney time) on the requested borrowing date with
respect to Australian Swing Line Loans and (z) 1:00 p.m. (Toronto time) on the
requested borrowing date with respect to Canadian Swing Line Loans, and shall
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of (A) with respect to Domestic Swing Line Loans, $100,000 and integral
multiples of $100,000 in excess thereof, (B) with respect to Canadian Swing Line
Loans, C$100,000 and integral multiples of C$100,000 in excess thereof or
(C) with respect to Australian Swing Line Loans, A$100,000 and integral
multiples of A$100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Promptly after receipt by such Swing Line Lender
of any Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless such Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to (x) 2:00 p.m. on the date of the proposed Borrowing of
Domestic Swing Line Loans, (y) 12:00 noon (Sydney time) on the requested
borrowing date with respect to Australian Swing Line Loans and (z) 2:00 p.m.
(Toronto time) on the requested borrowing date with respect to Canadian Swing
Line Loans, (A) directing such Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, such Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the applicable Borrower.
Notwithstanding the foregoing, however, in the event that an “auto borrow” or
“zero balance” or similar arrangement shall then be in place with any Swing Line
Lender, the Company shall request Swing Line Loans pursuant to such alternative
notice arrangements, if any, provided thereunder or in connection therewith, and
each Swing Line Loan advance shall be in such minimum amounts, if any, provided
by such arrangement.

(c)         Refinancing of Swing Line Loans.

(i)         Each Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably requests and authorizes such Swing Line Lender to so request on its
behalf), that each Lender

 

61



--------------------------------------------------------------------------------

make a Revolving Loan (that is a Base Rate Loan, in the case of a refinancing of
a Domestic Swing Line Loan, or a Eurocurrency Rate Loan with the shortest
applicable Interest Period, in the case of a refinancing of an Australian Swing
Line Loan or a Canadian Swing Line Loan, as applicable) in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 5.02. Such Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the applicable Swing Line Lender at the Administrative Agent’s
Office for such Alternative Currency not later than the Applicable Time on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Revolving Loan to the applicable Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable Swing Line Lender.

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Revolving Loans submitted by the applicable Swing Line Lender as set
forth herein shall be deemed to be a request by such Swing Line Lender that each
of the Lenders fund its risk participation in the relevant Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of such Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the applicable Swing Line Lender any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(i), such Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by such Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of a Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Lender may have against any Swing Line Lender, the
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other

 

62



--------------------------------------------------------------------------------

occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02. No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of the applicable Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d)         Repayment of Participations.

(i)         At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if a Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will distribute to
such Lender its Pro Rata Share of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
such Swing Line Lender.

(ii)         If any payment received by a Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Lender shall pay to such Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the applicable Swing Line Lender.

(e)         Interest for Account of Swing Line Lender. Each Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans. Until each Lender funds its Revolving Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the applicable Swing Line Lender.

(f)         Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.

(g)         Auto-Borrow Arrangement. In order to facilitate the Borrowing of
Domestic Swing Line Loans, the Company and the Domestic Swing Line Lender may
mutually agree to, and are hereby authorized to, enter into an auto-borrow
agreement in form and substance satisfactory to the Domestic Swing Line Lender
and the Company (the “Auto-Borrow Agreement”) providing for the automatic
advance by the Domestic Swing Line Lender of Domestic Swing Line Loans and for
the automatic repayment by the Company of Domestic Swing Line Loans under the
conditions set forth in the Auto-Borrow Agreement, subject to the conditions set
forth herein. At any time an Auto-Borrow Agreement is in effect, Borrowings of
Domestic Swing Line Loans under the Auto-Borrow Agreement shall be made in
accordance with the Auto-Borrow Agreement. For purposes of determining the Total
Revolving Outstandings at any time during which an Auto-Borrow Agreement is in
effect, the Outstanding Amount of all Domestic Swing Line Loans shall be deemed
to be the sum of the Outstanding Amount of Domestic Swing Line Loans at such
time plus the maximum amount available to be borrowed under such Auto-Borrow
Agreement at such time. For purposes of determining the available amount for
borrowings under the Domestic Swing Line Sublimit, the available amount shall be
an amount equal to (x) the Domestic

 

63



--------------------------------------------------------------------------------

Swing Line Sublimit less (y) the maximum amount available to be borrowed under
the Auto Borrow Agreement at such time less (z) the Outstanding Amount of the
Domestic Swing Line Loans at such time.

Section 2.05     Prepayments.

(a)         Voluntary Prepayments of Loans.

(i)         Revolving Loans and/or Term Loans. Each Borrower may, upon notice
from such Borrower to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans made to itand/or Term Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than (1) 1:00 p.m. on the date
that is three (3) Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) four (4) Business Days prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding), (C) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (D) any prepayment of Eurocurrency Rate Loans denominated
in Alternative Currencies shall be in a minimum principal amount of (1) if
denominated in Canadian dollars, C$2,000,000 or a whole multiple of C$1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding), (2) if denominated in Australian dollars, A$2,000,000 or a whole
multiple of A$1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding) or (3) if the Eurocurrency Rate Loan is
denominated in any other Alternative Currency, the whole multiple of 1,000 units
of such Alternative Currency that is nearest to the Alternative Currency
Equivalent of $2,000,000 in such Alternative Currency, as reasonably determined
by the Borrower, or a whole multiple of 1,000 units of such Alternative Currency
that is nearest to the Alternative Currency Equivalent of $1,000,000 in such
Alternative Currency, as reasonably determined by the Borrower, in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) and currencies of Revolving Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(i) shall be applied to the principal repayment installments
thereof as directed by the Borrower (or, if no application is specified by the
Borrower, ratably to the remaining principal amortization payments of the Term
Loans). Each such prepayment shall be applied to the Revolving Loans and/or Term
Loans, as applicable, of the Lenders in accordance with their respective Pro
Rata Shares.

(ii)         Swing Line Loans. At any time the Auto-borrow Agreement is not in
effect, each Borrower may, upon notice to the Swing Line Lender pursuant to
delivery to

 

64



--------------------------------------------------------------------------------

the Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans made to it in whole or in part without premium or penalty;
provided that (i) such notice must be received by the applicable Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $250,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Notwithstanding the foregoing, however, in the event that an “auto borrow” or
“zero balance” or similar arrangement shall then be in place with the applicable
Swing Line Lender, the applicable Borrower may make voluntary prepayments on
Swing Line Loans pursuant to such alternative notice arrangements and in such
minimum amounts, if any, provided thereunder or in connection therewith.

(b)         Mandatory Prepayments of Revolving Loans. If for any reason the
Total Revolving Outstandings at any time exceed the Aggregate Revolving
Commitments then in effect, the Borrowers shall immediately prepay Revolving
Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans, the Total Revolving Outstandings exceed
the Aggregate Revolving Commitments then in effect. The Administrative Agent,
acting reasonably, may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations. If the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies plus
aggregate Outstanding Amount of the L/C Obligations denominated in an
Alternative Currency at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect. If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans made to the Foreign Borrowers plus all L/C
Obligations of the Foreign Borrowers at such time exceeds an amount equal to
105% of the Foreign Borrower Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Company shall prepay Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Foreign Borrower Sublimit then in
effect. All amounts required to be paid pursuant to this Section 2.05(b) shall
be applied to Revolving Loans and Swing Line Loans and (after all Revolving
Loans and all Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities (beginning with the earliest maturity). All
prepayments under this Section 2.05 shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

65



--------------------------------------------------------------------------------

Section 2.06     Termination or Reduction of Revolving Commitments.

(a)         The Company may, at any time or from time to time, upon notice to
the Administrative Agent, terminate entirely, or permanently reduce, the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$2,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit, the Foreign
Borrower Sublimit or any Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. The amount of any such Aggregate Revolving Commitment reduction
shall not be applied to the Alternative Currency Sublimit unless otherwise
specified by the Company. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its Pro
Rata Share. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

(b)          The aggregate Term Loan Commitments shall be automatically and
permanently reduced to zero on the date of, and after giving effect to, the
Borrowing of the Term Loans.

Section 2.07     Repayment of Loans.

(a)          Term Loans. The Company shall repay the outstanding principal
amount of the Term Loans in installments on the last Business Day of each March,
June, September and December and on the Maturity Date, in each case, in the
respective amounts set forth in the table below (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal Amortization Payment
(% of Outstanding Amount of
Term Loans on the Fourth
Amendment Effective Date)  

December 2018

     1.250 % 

March 2019

     1.250 % 

June 2019

     1.250 % 

September 2019

     1.250 % 

December 2019

     1.250 % 

March 2020

     1.250 % 

June 2020

     1.250 % 

September 2020

     1.250 % 

December 2020

     1.250 % 

March 2021

     1.250 % 

 

66



--------------------------------------------------------------------------------

June 2021

     1.250 % 

September 2021

     1.250 % 

December 2021

     1.250 % 

March 2022

     1.250 % 

June 2022

     1.250 % 

September 2022

     1.250 % 

Maturity Date

     Outstanding Amount of Term Loans  

provided, that, (i) the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans outstanding on such
date, and (ii)(A) if any principal repayment installment to be made by the
Company (other than principal repayment installments on Eurocurrency Rate Loans)
shall come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be,
and (B) if any principal repayment installment to be made by the Company on a
Eurocurrency Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

(b)          (a) Revolving Loans. The applicable Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans made to it and outstanding on such date.

(c)           (b) Swing Line Loans. The applicable Borrower shall repay the
applicable Swing Line Lender the aggregate principal amount of each Swing Line
Loan made to it on the earlier to occur of (i) demand by such Swing Line Lender
and (ii) the Maturity Date.

Section 2.08     Interest and Default Rate.

(a)         Revolving Loans and Swing Line LoansInterest.

(i)         Subject to the provisions of subsectionSection 2.08(iib) below,
(A) each Term Loan and Revolving Loan that is a Eurocurrency Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurocurrency Rate for such Interest
Period plus the Applicable Rate; (B) each Term Loan and Revolving Loan that is a
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (C) each Domestic Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate (or with
respect to any Domestic Swing Line Loan advanced pursuant to an Auto Borrow
Agreement, such other rate as separately agreed in writing between the Company
and the Domestic Swing Line Lender); (D) each Australian Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Australian Base Rate plus the
Applicable Rate for Eurocurrency Rate Loans or such other rate per annum as the
Australian Swing Line Lender and the

 

67



--------------------------------------------------------------------------------

applicable Australian Borrower shall mutually agree; and (E) each Canadian Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to Canadian Prime Rate
plus the Applicable Rate for Base Rate Loans or such other rate per annum as the
Canadian Swing Line Lender and the applicable Canadian Borrower shall mutually
agree.

(ii)         Interest on each Term Loan, Revolving Loan and Swing Line Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

(b)         Default Rate. Upon the occurrence and during the continuation of an
Event of Default, the Borrowers shall pay interest on the principal amount of
all outstanding Obligations at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(c)         Interest Act (Canada). For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

Section 2.09     Fees.

In addition to certain fees described in subsections (ih) and (ji) of
Section 2.03:

(a)         Commitment Fee. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee, in Dollars, at a rate per annum equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Commitments.

(b)         Administrative Agent Fee Letter. The Company shall pay to MLPF&S and
the Administrative Agent for their own respective accounts fees, in Dollars, in
the amounts and at the times specified in the Administrative Agent Fee Letter.
Such fees shall be fully earned when paid and shall be non-refundable for any
reason whatsoever.

 

68



--------------------------------------------------------------------------------

Section 2.10     Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and for Eurocurrency Rate
Loans (x) denominated in Sterling and/or (y) determined by reference to the CDOR
Rate, shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11     Evidence of Debt.

(a)         The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of Exhibit C-1 (a “Revolving Note”), (ii) in the case of Domestic
Swing Line Loans, be in the form of Exhibit C-2 (a “Domestic Swing Line Note”),
(iii) in the case of Australian Swing Line Loans, be in the form of Exhibit C-3
(an “Australian Swing Line Note”) and, (iv) in the case of Canadian Swing Line
Loans, be in the form of Exhibit C-4 (a “Canadian Swing Line Note”) and (v) in
the case of Term Loans, be in the form of Exhibit C-5 (a “Term Note”). Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b)         In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

69



--------------------------------------------------------------------------------

Section 2.12     Payments Generally; Administrative Agent’s Clawback.

(a)         All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to the
applicable L/C Issuer its applicable share or each Lender its Pro Rata Share (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payment in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b)         Subject to Section 2.07(a), the definition of “Interest Period” and
as otherwise specifically provided for in this Agreement, if any payment to be
made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(c)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(d)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make

 

70



--------------------------------------------------------------------------------

available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans, or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable;
provided, however that the Administrative Agent may not make demand therefor
upon the applicable Borrower unless such Lender fails to pay such amount
forthwith upon the Administrative Agent’s demand therefor. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(e)         Unless the Administrative Agent shall have received notice from the
Company prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
appropriate Lenders or L/C Issuers, as the case may be, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
appropriate Lenders or the L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuers, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

(f)         If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the applicable
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article V are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(g)         The obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation in Letters of Credit or Swing Line Loans or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation in Letters of Credit or Swing Line Loans or
to make its payment under Section 11.04(c).

 

71



--------------------------------------------------------------------------------

(h)         Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13     Sharing of Payments by Lenders.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it (but not including any amounts applied by the
applicable Swing Line Lender to outstanding Swing Line Loans), any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that (x) if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon and (y) the provisions of this Section shall not be
construed to apply to (A) any payment made by or on behalf of any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.14 or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary (as to which the provisions of this
Section shall apply). Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.08) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

Section 2.14     Cash Collateral.

(a)         Certain Credit Support Events. If (i) any L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) any Borrower shall
be required to provide Cash Collateral

 

72



--------------------------------------------------------------------------------

pursuant to Section 9.02(b) or (iv) there shall exist a Defaulting Lender, the
Company shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or an L/C Issuer provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section 2.15(b)
and any Cash Collateral provided by the Defaulting Lender).

(b)         Grant of Security Interest. The Company, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such Cash Collateral as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent reasonably determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided (other than Liens
permitted under Section 8.01(m)), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by any Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
(or shall cause the applicable Borrower to pay) on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

(c)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)         Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

73



--------------------------------------------------------------------------------

Section 2.15     Defaulting Lenders.

(a)         Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)          Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and in Section 11.01.

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 2.13 or
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
applicable L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 2.14; fourth, as the Company may request (so long as
no Default or Event of Default exists and is continuing), to the funding of any
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Company (with
respect to the Company, so long as no Default or Event of Default exists and is
continuing), to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, any L/C Issuer or any Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or any Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 5.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the
Revolvingapplicable Commitments hereunder without giving effect to
Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.14(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

74



--------------------------------------------------------------------------------

(iii)         Certain Fees.

(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)         Each Defaulting Lender shall be entitled to receive Letter of Credit
fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

(C)         With respect to any Letter of Credit fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(b)         Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 5.02 are satisfied or waived at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Outstanding Amount of the
Revolving Loans of any such Non-Defaulting Lender, plus such Non-Defaulting
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Non-Defaulting Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 11.23, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(c)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Company or the applicable Borrower(s) shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
the applicable Swing Line Loans in an amount equal to the applicable Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.14.

 

75



--------------------------------------------------------------------------------

(d)         Defaulting Lender Cure. If the Company, the Administrative Agent,
the Swing Line Lenders and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 2.15(b)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(e)         Assignment of Commitments. If a Lender becomes a Defaulting Lender,
such Defaulting Lender may be replaced as provided in Section 11.14.

Section 2.16     Joint and Several Liability.

(a)         Foreign Borrowers. The Obligations of each Foreign Borrower (other
than the Canadian FinanceCo Borrower) shall be joint and several in nature
regardless of which such Person actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records. Each such Foreign Borrower’s obligations with respect to
Credit Extensions made to it, and each such Foreign Borrower’s obligations
arising as a result of the joint and several liability of such Foreign Borrower
hereunder, with respect to Credit Extensions made to and other Obligations owing
by the other Foreign Borrowers (other than the Canadian FinanceCo Borrower),
shall be separate and distinct obligations, but all such obligations shall be
primary obligations of each such Foreign Borrower.

(b)         Waivers. The obligations of the Foreign Borrowers (other than the
Canadian FinanceCo Borrower) under clause (a) above are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Treasury
Management Agreements, Secured Swap Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any Law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 2.16 that the obligations of such Foreign Borrowers
hereunder shall be absolute and unconditional under any and all circumstances.
Each such Foreign Borrower agrees that with respect to its obligations under the
foregoing clause (a) such Foreign Borrower shall have no right of subrogation,
indemnity, reimbursement or contribution against the Company or any other such
Foreign Borrower for amounts paid under this Section 2.16 until

 

76



--------------------------------------------------------------------------------

such time as the Obligations have been paid in full and the Revolving
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any such Foreign Borrower under the foregoing clause (a) which
shall remain absolute and unconditional as described above:

(i)         at any time or from time to time, without notice to any Borrower,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

(ii)        any of the acts mentioned in any of the provisions of any of the
Loan Documents, Secured Treasury Management Agreements, Secured Swap Agreements,
or any other agreement or instrument referred to in the Loan Documents, Secured
Treasury Management Agreements, Secured Swap Agreements shall be done or
omitted;

(iii)       the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, Secured Treasury Management
Agreements, Secured Swap Agreements, or any other agreement or instrument
referred to in the Loan Documents Secured Treasury Management Agreements,
Secured Swap Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(iv)       any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

(v)        any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Borrower)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Borrower).

With respect to its obligations under the foregoing clause (a) each such Foreign
Borrower hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, Secured Treasury Management Agreements,
Secured Swap Agreements, or any other agreement or instrument referred to in the
Loan Documents, Secured Treasury Management Agreements, Secured Swap Agreements,
or against any other Person under any other guarantee of, or security for, any
of the Obligations. For the avoidance of doubt, notwithstanding anything herein
to the contrary, no Foreign Borrower (other than the Canadian FinanceCo
Borrower) shall be liable hereunder for any obligations of the Canadian
FinanceCo Borrower.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01     Taxes.

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

77



--------------------------------------------------------------------------------

(i)         Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)         If any Loan Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)         If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then (A) such Loan Party or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)         Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)         Tax Indemnifications.

(i)         Each of the Loan Parties shall, and does hereby, jointly and
severally (subject to Section 1.12) indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and

 

78



--------------------------------------------------------------------------------

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender or an L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

(ii)         Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d)         Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

(e)         Status of Lenders; Tax Documentation.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable

 

79



--------------------------------------------------------------------------------

the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

(A)         any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

1.         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

2.         executed copies of IRS Form W-8ECI;

3.         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01(e)-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any Borrower within the meaning of Section 871(h)(3)(B) and 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

80



--------------------------------------------------------------------------------

4.         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)         Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or any L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole

 

81



--------------------------------------------------------------------------------

discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g)         Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Aggregate Revolving Commitments of all the Lenders and the
repayment, satisfaction or discharge of all other Obligations.

(h)         For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.02     Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Credit Extensions whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist, which notice such Lender agrees to give promptly

 

82



--------------------------------------------------------------------------------

following such determination Upon receipt of such notice, (x) the Company (or
the applicable Borrower) shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Company (or the applicable Borrower) shall also pay accrued interest on the
amount so prepaid or converted.

Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each, a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of such Borrower to repay such
Credit Extension in accordance with the terms of this Agreement; provided,
however, if any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia then, on notice thereof by such Lender to the Company through the
Administrative Agent, and until such notice by such Lender is revoked, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended. Upon receipt of such
notice, the Loan Parties shall take all reasonable actions requested by such
Lender to mitigate or avoid such illegality.

Section 3.03     Inability to Determine Rates.

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof (a) the Administrative Agent determines that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or in an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
determines that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly notify the Company and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods), in each
case until the Administrative Agent revokes such notice. Upon receipt of such
notice, the Company may revoke (without regard to any notice period that may
otherwise be required hereunder) any

 

83



--------------------------------------------------------------------------------

pending request for a Borrowing, conversion or continuation of Eurocurrency Rate
Loans in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Company and the affected Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
section, (2) the Administrative Agent notifies the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

Section 3.04     Increased Cost; Reserves on Eurocurrency Rate Loans.

(a)         Increased Costs Generally. If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)         impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Borrower to pay) to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

84



--------------------------------------------------------------------------------

(b)         Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to liquidity or
capital adequacy), then from time to time the Company will pay (or cause the
applicable Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c)         Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the basis for and calculation of the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Company shall be conclusive absent manifest
error. The Company shall pay (or cause the applicable Borrower to pay) such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d)         Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)         Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently referred to as
“Eurocurrency liabilities” in Regulation D of the FRB), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and

 

85



--------------------------------------------------------------------------------

payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

Section 3.05     Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
reasonable expense actually incurred by it as a result of:

(a)         any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)         any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;

(c)         any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.14; or

(d)         any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Section 3.06         Matters Applicable to all Requests for Compensation.

(a) If any Lender requests compensation under Section 3.04, or any Loan Party is
required to pay any Indemnified Taxes or additional amount to any Lender, any
L/C Issuer or any Governmental Authority for the account of any Lender or any
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender or such L/C Issuer, such designation or

 

86



--------------------------------------------------------------------------------

assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or such L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Company hereby agrees to pay
(or cause the applicable Borrower to pay) all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

(b)         If any Lender requests compensation under Section 3.04, or if any
Loan Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.14.

Section  3.07     LIBOR Successor Rate.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Company) that the Company or
Required Lenders (as applicable) have determined, that:

(a)          adequate and reasonable means do not exist for ascertaining LIBOR
for the applicable currency for any requested Interest Period because the LIBOR
Screen Rate for the applicable currency is not available or published on a
current basis and such circumstances are unlikely to be temporary;

(b)         the administrator of the LIBOR Screen Rate for the applicable
currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
for the applicable currency or the LIBOR Screen Rate for the applicable currency
shall no longer be made available, or used for determining the interest rate of
loans denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”); or

(c)          syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Loan Parties may amend this Agreement to replace
LIBOR for the applicable currency with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Loan Parties unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative

 

87



--------------------------------------------------------------------------------

Agent written notice that such Required Lenders do not accept such amendment (in
which case, for the avoidance of doubt, the Administrative Agent and the Loan
Parties may enter into an alternative amendment for such purpose, which shall
become effective as aforesaid).

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) if
the applicable currency is Dollars, then the Eurocurrency Rate component shall
no longer be utilized in determining the Base Rate. Upon receipt of such notice,
the applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in the
applicable currency (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, (x) any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement and (y) no amendment fee shall be payable by the
Company in connection with any amendment entered into solely for purposes of
replacing LIBOR with an alternative benchmark rate pursuant to this
Section 3.07.

Section 3.08     Section 3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive the
termination of the Aggregate Revolving Commitments of all the Lenders and
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

ARTICLE IV

GUARANTY

Section 4.01     The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

 

88



--------------------------------------------------------------------------------

Section 4.02     Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been paid in full and the Revolving
Commitments of all the Lenders have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a)         at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

(b)         any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or any Treasury Management Agreement between
any Loan Party and any Lender, any Affiliate of a Lender, any Swap Bank or any
Treasury Management Bank or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or Treasury Management Agreement shall be
done or omitted;

(c)         the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and a Swap Bank, any Treasury Management Agreement between any Loan Party
and a Treasury Management Bank or any other agreement or instrument referred to
in the Loan Documents, such Swap Contracts or such Treasury Management Agreement
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d)         any Lien granted to, or in favor of, the Administrative Agent or any
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e)         any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest, notice of intent to
accelerate, any notice of acceleration and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Person under any of the Loan Documents, any
Swap Contract between any Loan Party and a Swap Bank, any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreement or against any other Person under any
other guarantee of, or security for, any of the Obligations.

 

89



--------------------------------------------------------------------------------

Section 4.03     Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each other holder of
the Obligations on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

Section 4.04     Certain Additional Waivers.

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

Section 4.05     Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Obligations, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the holders of the Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

Section 4.06     Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have subrogation and contribution rights against
the other Guarantors as permitted under applicable law and, in addition, shall
also have a right of contribution against all other Loan Parties in respect of
any such payment pro rata among the Loan Parties based on their respective fair
value as enterprises. Such subrogation and contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of subrogation and contribution until all Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement) have
been paid in full and the Commitments have terminated.

Section 4.07     Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

90



--------------------------------------------------------------------------------

Section 4.08    Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Specified Loan Party, or the grant of a security interest
under the Loan Documents by any such Specified Loan Party, in either case,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally (subject to Section 1.12), absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4.08 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section 4.08 to constitute, and this Section 4.08 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Specified Loan Party for all purposes of the Commodity Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.01    Conditions of Initial Credit Extension.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)        Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

(b)        Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of the general or deputy general counsel of the Loan Parties and legal
counsel to the Loan Parties (including foreign legal counsel reasonably
requested by the Administrative Agent), addressed to the Administrative Agent
and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c)        Financial Statements. The Administrative Agent shall have received:

(i)        consolidated financial statements of the Company and its Subsidiaries
for the fiscal year ended December 31, 2014, including balance sheets and income
and cash flow statements, in each case audited by independent public accountants
of recognized national standing and prepared in conformity with GAAP; and

(ii)        unaudited consolidated financial statements of the Company and its
Subsidiaries for the three month period ending September 30, 2015, including
balance sheets and statements of income or operations, shareholders’ equity and
cash flows (the “Interim Financial Statements”).

 

91



--------------------------------------------------------------------------------

(d)        No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2014 in the business, assets, properties,
liabilities (actual or contingent), operations, financial condition or prospects
of the Company and its Subsidiaries taken as a whole.

(e)        Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.

(f)        Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i)        copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party (x) to be true and correct as of the Closing Date
or (y) that such Organization Documents have not changed since the date of
delivery under the Existing Credit Agreement;

(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

(iii)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(g)        Perfection and Priority of Liens on Personal Property. Receipt by the
Administrative Agent of the following:

(i)        searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

(ii)        all certificates evidencing any certificated Capital Stock pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of incorporation of such Person);

 

92



--------------------------------------------------------------------------------

(iii)        searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices; and

(iv)        duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the intellectual property of the Loan Parties.

(h)        Certified Debt Documents. The Administrative Agent shall have
received copies, certified by an officer of the Company as true and complete, of
the Underwriting Agreement (including all exhibits and schedules thereto) as
originally executed and delivered, together with any amendments or modifications
to the Underwriting Agreement as of the Closing Date.

(i)        Evidence of Insurance. Receipt by the Administrative Agent of copies
of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or loss payee
(in the case of hazard insurance) on behalf of the Lenders.

(j)        Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Company certifying that the
conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a), (b) and
(c) have been satisfied.

(k)        Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.

(l)        Attorney Costs. Unless waived by the Administrative Agent, the
Company shall have paid all Attorney Costs of the Administrative Agent to the
extent invoiced in reasonable detail prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

(m)        Other. Receipt by the Administrative Agent and the Lenders of such
other documents, instruments, agreements and information as reasonably requested
by the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Company and its Subsidiaries.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

93



--------------------------------------------------------------------------------

Section 5.02    Conditions to all Credit Extensions.

The obligation of each Lender or each L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a)        The representations and warranties of the Company and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5.02, (i) the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (ii) the representations and warranties contained in
Section 6.19 shall not apply following the Collateral Release (if such event
occurs) and prior to the Collateral Reinstatement date (if such date occurs).

(b)        No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c)        There shall not have been commenced against the Company or any
Subsidiary (other than an Immaterial Subsidiary) an involuntary case under any
applicable Debtor Relief Law, now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed.

(d)        The Administrative Agent and, if applicable, the applicable L/C
Issuer or the applicable Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

(e)        In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Lenders (in the case of any Revolving Loans to be
denominated in an Alternative Currency), the applicable Swing Line Lender (in
the case of Swing Line Loans to be documented in an Alternative Currency) or the
applicable L/C Issuer (in the case of any Letter of Credit to be denominated in
an Alternative Currency) would make it impracticable for such Credit Extension
to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.

 

94



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders (except with respect to the Fund Entities unless otherwise specified
expressly below) that:

Section 6.01    Existence, Qualification and Power.

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and (to the extent such concept is
applicable) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 6.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) in any material respect,
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than any Lien pursuant to the Loan Documents) under (i) any
material Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB).

Section 6.03    Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person in respect to
any material Contractual Obligation is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document other than (a) those that
have already been obtained and are in full force and effect, (b) filings to
perfect the Liens created by the Collateral Documents, (c) the required
approval, if any, of (i) the applicable Governmental Authorities with respect to
the pledge or transfer of assets or Capital Stock of any Regulated Subsidiary,
including pursuant to the terms and conditions of the Pledge Agreement and the
Security Agreement and (ii) the United States Federal Communications Commission
with respect to the transfer of assets or Capital Stock of any Subsidiary
licensed by the Federal Communications Commission or otherwise authorized by it
to provide telecommunications service, including pursuant to the terms and
conditions of the Pledge Agreement and the Security Agreement and (d) any
notices required in connection with Liens against any accounts or accounts
receivable from any Governmental Authority.

Section 6.04    Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

 

95



--------------------------------------------------------------------------------

Section 6.05    Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, commitments and Indebtedness (to the
extent required to be shown in accordance with GAAP).

(b)        The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
(to the extent required to be shown in accordance with GAAP).

(c)        From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition by the Company or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or Property of the Company and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or Property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Company and its Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.

(d)        The financial statements delivered pursuant to Section 7.01(a) and
(b), if any, have been prepared in accordance with GAAP (except as may otherwise
be permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Company and its
Subsidiaries as of such date and for such periods.

(e)        Since the date of the Audited Financial Statements, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.

Section 6.06    Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or any of its
Subsidiaries or against any of their Properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) would reasonably be expected to have a
Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

Section 6.07    No Default.

(a)        Neither any Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

(b)        No Default has occurred and is continuing.

Section 6.08    Ownership of Property; Liens.

Each of the Borrowers and their Subsidiaries have good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Property of the Borrowers and
their Subsidiaries is subject to no Liens, other than Permitted Liens.

Section 6.09    Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)        Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

(b)        None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

(c)        No Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d)        Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

(e)        No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Borrower, any Subsidiary, the Facilities or the Businesses.

 

97



--------------------------------------------------------------------------------

(f)        There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of any Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

Section 6.10    Insurance.

The properties of each Borrower and each of its Subsidiaries are insured with
(a) financially sound and reputable insurance companies not Affiliates of the
Company or (b) a Captive Insurance Subsidiary, in each case, in such amounts and
covering such risks, and with respect to clause (a), with such deductibles, as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable
Subsidiary operates. The insurance coverage of the Loan Parties as in effect on
the Closing Date is outlined as to carrier, policy number, expiration date,
type, amount and deductibles on Schedule 6.10.

Section 6.11    Taxes.

Each Borrower and each of its Subsidiaries have filed all federal, material
state and other material tax returns and reports required to be filed, and have
paid all material federal, material state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.

Section 6.12    ERISA Compliance.

(a)        Each Plan (other than a Multiemployer Plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Internal Revenue
Code and other federal or state laws. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Internal Revenue Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Internal Revenue Code or an application
for such a letter is currently being processed by the IRS. To the best knowledge
of the Loan Parties, nothing has occurred that would prevent, or cause the loss
of, such tax-qualified status.

(b)        There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan (other than a Multiemployer Plan) that could be
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan (other than a Multiemployer Plan) that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)        No ERISA Event with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party

 

98



--------------------------------------------------------------------------------

under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of the Threshold Amount has occurred and neither
the Company nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in such an ERISA Event
with respect to any Pension Plan; (ii) the Company and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is
sixty percent (60%) or higher and neither the Company nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below sixty
percent (60%) as of the most recent valuation date; (iv) neither the Company nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)        As of the Second Amendment Effective Date, no Borrower is (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Internal Revenue Code, (iii) an entity deemed to
hold “plan assets” of any such plans or accounts within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA, or (iv) a “governmental plan”
within the meaning of ERISA.

Section 6.13    Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation,
(ii) number of shares of each class of Capital Stock outstanding, (iii) number
and percentage of outstanding shares of each class owned (directly or
indirectly) by the Company or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable. The exact legal name of each Loan Party is as set forth on the
signature pages hereto.

Section 6.14    Margin Regulations; Investment Company Act.

(a)        No Borrower is engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Company only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between a Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

 

99



--------------------------------------------------------------------------------

(b)        No Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

Section 6.15    Disclosure.

(a)        No report, financial statement, certificate or other factual
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

(b)        As of (i) the Third Amendment Effective Date, the information
included in any Beneficial Ownership Certification delivered by any Borrower on
or before the Third Amendment Effective Date, if applicable, is, to the
knowledge of such Borrower, true and correct in all respects and (ii) the date
of any update provided pursuant to Section 7.03(g) of a Beneficial Ownership
Certification delivered by any Borrower, if applicable, the information included
in such Beneficial Ownership Certification, as so updated, is, to the knowledge
of such Borrower, true and correct in all respects.

Section 6.16    Compliance with Laws.

Each Borrower and each Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
Properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 6.17    Intellectual Property; Licenses, Etc.

Each Borrower and each of its Subsidiaries own, or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Responsible
Officers of the Loan Parties, the use of any IP Rights by any Borrower or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from any Borrower or any Subsidiary does not infringe on the rights of any
Person. As of the Closing Date, none of the IP Rights owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 6.17.

Section 6.18    Solvency.

The Loan Parties are Solvent on a consolidated basis.

 

100



--------------------------------------------------------------------------------

Section 6.19    Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
will, upon filing of all requisite financing statements, be perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.

Section 6.20    Labor Matters.

There are no labor strikes, lock-outs, slowdowns, work stoppages or similar
events pending or, to the knowledge of the Responsible Officers of the Loan
Parties, threatened against any Borrower or any of their Subsidiaries that could
reasonably be expected to have a Material Adverse Effect and no Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

Section 6.21    Subordination.

The subordination provisions contained in the documentation governing any
Permitted Subordinated Indebtedness are enforceable against the Borrowers, the
Guarantors and the holders of the obligations under such Permitted Subordinated
Indebtedness, and all Obligations hereunder and under the other Loan Documents
are within the definitions of “Senior Indebtedness” (or any comparable term) and
“Designated Senior Indebtedness” (or any comparable term) included in such
subordination provisions.

Section 6.22    Regulated Subsidiaries.

As of the Closing Date, no Subsidiary of the Company is a Regulated Subsidiary.

Section 6.23    OFAC.

No Borrower or any Subsidiary or Fund Entity nor, to the knowledge of any
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is any Borrower, any Subsidiary or any Fund Entity located,
organized or resident in a Designated Jurisdiction.

Section 6.24    Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a)        Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b)        The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the

 

101



--------------------------------------------------------------------------------

Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)        There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

(d)        The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

Section 6.25    Anti-Corruption Laws.

The Company, its Subsidiaries and the Fund Entities have conducted their
businesses in compliance, in all material respects, with Anti-Corruption Laws,
in each case to the extent applicable to the Company, such Subsidiary or such
Fund Entity, and the Company has instituted and maintained policies and
procedures designed to provide reasonable assurance of compliance, in all
material respects, by the Company, its Subsidiaries and the Fund Entities with
such applicable Anti-Corruption Laws.

Section 6.26    EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnity obligations that, by their terms, survive the termination
of this Agreement) or any Letter of Credit shall remain outstanding, the Loan
Parties shall and shall cause each Subsidiary (other than the Fund Entities
unless otherwise specified expressly below) to:

 

102



--------------------------------------------------------------------------------

Section 7.01    Financial Statements.

Deliver to the Administrative Agent (who will make available to the Lenders):

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)        as soon as available, but in any event within 50 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

Section 7.02    Certificates; Other Information.

Deliver to the Administrative Agent (who will make available to the Lenders), in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a)        concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b) (or not later than the last day allowed for
delivery of the applicable financial statements pursuant to Sections 7.01(a) and
(b), respectively), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

(b)        concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b) (or not later than the last day allowed for
delivery of the applicable financial statements pursuant to Sections 7.01(a) and
(b), respectively), any budget of the Company and its Subsidiaries which has
been approved by the board of directors of the Company;

(c)        concurrently with the delivery of the financial statements referred
to in Section 7.01(a) (or not later than the last day allowed for delivery of
the applicable financial statements pursuant to Section 7.01(a)), a certificate
of a Responsible Officer of the Company containing information regarding the
amount of all Dispositions, Involuntary Dispositions, Debt Issuances, Equity
Issuances and Acquisitions, in any one instance exceeding $15,000,000, that
occurred during the period covered by such financial statements;

 

103



--------------------------------------------------------------------------------

(d)        promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;

(e)        promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may deliver, file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Company or
any Subsidiary in its capacity as such a holder (including, without limitation,
copies of all notices and other information delivered to or received from the
Surety) and not otherwise required to be delivered to the Administrative Agent
pursuant hereto and (ii) upon the request of the Administrative Agent, all
reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters;

(f)        promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request; and

(g)        concurrently with the delivery of the financial statements referred
to in Section 7.01(a) (or not later than the last day allowed for delivery of
the applicable financial statements pursuant to Section 7.01(a)), (i) a
certificate of a Responsible Officer of the Company listing (A) all registration
numbers for all patents, trademarks, service marks, trade names and copyrights
awarded to any Loan Party by the United States Copyright Office or the United
States Patent and Trademark Office since the last day of the immediately
preceding fiscal period and (B) all patent applications, trademark applications,
service mark applications, trade names and copyrights awarded to any Loan Party
by the United States Copyright Office or the United States Patent and Trademark
Office since the last day of the immediately preceding fiscal period and the
status of such application, and (ii) attaching the insurance binder or other
evidence of insurance for any insurance coverage of the Company or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on Syndtrak or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Company to deliver such paper copies until a

 

104



--------------------------------------------------------------------------------

written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents other than any documents filed with the SEC that
are publicly available on the SEC’s Internet website. Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(a) to the
Administrative Agent and each of the Lenders. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 7.03    Notices.

(a)        Promptly (and in any event within 5 Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.

(b)        Promptly notify the Administrative Agent and each Lender of any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including, if it has resulted or could reasonably be expected to
result in a Material Adverse Effect, (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws.

(c)        Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount.

(d)        Promptly notify the Administrative Agent of, and with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(a)
provide a written summary of, changes in GAAP that are material to the Company
and in the consistent application thereof.

(e)        Promptly (and in any event within 5 Business Days) notify the
Administrative Agent of any change in any senior secured (non-credit enhanced)
debt rating of the Company.

(f)        Promptly notify the Administrative Agent and each Lender of the
occurrence of (i) any Event of Default under and as defined in the Underwriting
Agreement or (ii) any fact, condition or event that only with the giving of
notice or passage of time or both, would become an Event of Default under and as
defined in the Underwriting Agreement.

(g)        Promptly following any change to the list of beneficial owners
identified in a Beneficial Ownership Certification delivered by any Borrower to
a Lender pursuant to this Agreement, deliver a new Beneficial Ownership
Certification to such Lender.

 

105



--------------------------------------------------------------------------------

Each notice pursuant to this Section 7.03(a), (b), (c), (d) and (f) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been breached
by any Loan Party. Each notice pursuant to Section 7.03(f) shall describe with
particularity any and all provisions of any Surety Credit Document that have
been breached.

Section 7.04    Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary; (b) all material
lawful claims which, if unpaid, would by law become a Lien upon its Property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Borrower or such Subsidiary; and (c) all material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

Section 7.05    Preservation of Existence, Etc.

(a)        (i) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its incorporation or
organization except in a transaction permitted by Section 8.04 or 8.05 and (ii)
(to the extent such concept is applicable) preserve, renew and maintain in full
force and effect its good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05 or except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

(b)        Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(c)        Preserve or renew all of its material registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

Section 7.06    Maintenance of Properties.

(a)        Maintain, preserve and protect all of its material Properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

(b)        Make all necessary repairs to all of its Properties and equipment and
necessary renewals and replacements thereof, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

Section 7.07    Maintenance of Insurance.

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with (a) financially sound and reputable insurance companies not
Affiliates of the Company or (b) a Captive Insurance Subsidiary, in each case,
in such amounts and covering such risks, and with respect to clause (a), with
such deductibles, as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable
Borrower or the applicable Subsidiary operates. The Administrative Agent shall
be named as loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent thirty (30) days prior written
notice before any such policy or policies shall be altered or canceled.

Section 7.08    Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or Property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

Section 7.09    Books and Records.

(a)        Maintain, in all material respects, proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Borrower or such Subsidiary, as the
case may be.

(b)        Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

Section 7.10    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its Properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Administrative Agent or such Lender, as the case may be, and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

 

107



--------------------------------------------------------------------------------

Section 7.11    Use of Proceeds.

Use the proceeds of the Credit Extensions to (a) refinance existing indebtedness
of the Company, and (b) finance working capital, capital expenditures and other
lawful corporate purposes, provided that in no event shall the proceeds of the
Credit Extensions be used in contravention of any Law or of any Loan Document.

Section 7.12    Additional Subsidiaries.

After (x) the acquisition or formation of any Subsidiary (other than a Regulated
Subsidiary) (including upon the formation of any Subsidiary that is a Delaware
Divided LLC) or (y) with respect to any Regulated Subsidiary, obtaining the
receipt of the approvals and/or consents required by Section 7.15:

(a)        within forty-five (45) days, notify the Administrative Agent thereof
in writing, together with (i) jurisdiction of formation, (ii) number of shares
of each class of Capital Stock outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Company
or any Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto; and

(b)        within sixty (60) days, if such Subsidiary is a Domestic Subsidiary
that is a Wholly Owned Subsidiary (other than a Captive Insurance Subsidiary),
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall reasonably deem appropriate for such purpose, and
(ii) deliver to the Administrative Agent (x) documents of the types referred to
in Sections 5.01(f) and (g) and (y) favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

Section 7.13    ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan (other than a Multiemployer Plan) in compliance in all
material respects with the applicable provisions of ERISA, the Internal Revenue
Code and other federal or state law; (b) cause each Plan (other than a
Multiemployer Plan) that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

Section 7.14    Pledged Assets.

(a)        Subject to the provisions of Section 7.12 and Section 7.14(b), each
Loan Party (other than a Foreign Borrower, but including the Canadian FinanceCo
Borrower) will (i) cause all of its personal Property other than (A) Excluded
Property and (B) the Capital Stock of any Captive Insurance Subsidiary to be
subject at all times to first priority, perfected Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such Property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such

 

108



--------------------------------------------------------------------------------

Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above in this Section 7.14 and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 5.01(g), all in form, content and scope
reasonably satisfactory to the Administrative Agent. Without limiting the
generality of the above, subject to the provisions of Section 7.12 and
Section 7.14(b), the Loan Parties will cause (a) 100% of the issued and
outstanding Capital Stock of each Domestic Subsidiary and (b) 65% (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (1) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent and (2) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Capital Stock entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Capital Stock not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) that in each case is directly
owned by the Company or any Loan Party (other than a Foreign Borrower, but
including the Canadian FinanceCo Borrower) in each Foreign Subsidiary (other
than any Immaterial Subsidiary or any Captive Insurance Subsidiary) to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request. If a direct Foreign Subsidiary of any Loan Party (other than
a Foreign Borrower, but including the Canadian FinanceCo Borrower) ceases to be
an Immaterial Subsidiary, such Loan Party shall have sixty (60) days from the
date of such occurrence to pledge to the Administrative Agent the Capital Stock
of such Foreign Subsidiary required to be pledged pursuant to this Section 7.14
in accordance with the terms of this Section 7.14.

(b)        Notwithstanding anything in the Loan Documents to the contrary,
subject to prior or concurrent release by the Surety of its liens and security
interests granted pursuant to the Surety Credit Documents, including without
limitation the Underwriting Agreement, upon notice from the Company, on the
first date (the “Release Date”) on which two of the following three conditions
are met : (i) the corporate credit rating of the Company is BBB-or higher by
S&P, (ii) the corporate family rating of the Company is Baa3 or higher by
Moody’s or (iii) the corporate credit rating of the Company is BBB- or higher by
Fitch (each such rating described in clauses (i), (ii) and (iii), an “Investment
Grade Rating”), and so long as no Default or Event of Default exists on such
date or immediately after giving effect to the release of Liens contemplated
hereby, all Collateral shall automatically and immediately be released from the
Liens created by the Security Agreement, Pledge Agreement and any other
Collateral Document, all without delivery of any instrument or performance of
any act by any party, and all rights to the Collateral shall revert to the Loan
Parties (the “Collateral Release”). At the request and sole expense of any Loan
Party following any such release, the Administrative Agent shall deliver to such
Loan Party any Collateral held by the Administrative Agent under any Collateral
Document, and execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such release. Promptly, and in any
event within 60 days (or such longer period as is reasonably acceptable to the
Administrative Agent) after notice to the Company from the Administrative Agent
following the first date after the Release Date on which the Company fails to
maintain an Investment Grade Rating from at least two of S&P, Moody’s or Fitch,
the Company shall (i) execute and deliver, and cause each Guarantor to execute
and deliver, to the Administrative Agent security documents, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
the Company and each Guarantor shall grant to the

 

109



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the holders of the Obligations, a
security interest in all property (and types of property) then owned or held by
such Person that constituted Collateral under the Security Agreement, Pledge
Agreement and any other Collateral Documents as in effect immediately prior to
the Release Date and (ii) take, and cause the relevant Subsidiaries to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens all at the expense of the Loan Parties (a
“Collateral Reinstatement”). Without limiting the generality of the foregoing,
at all times after any Release Date and prior to consummation of a Collateral
Reinstatement, Section 6.19 of this Agreement shall be deemed to have been
deleted and this Section 7.14(b) shall govern and control to the extent of any
conflict between the other provisions of the Loan Documents and this
Section 7.14(b).

Section 7.15    Regulated Subsidiaries.

Within a reasonable period of time (not to exceed fifteen days) following the
formation or acquisition of any Regulated Subsidiary after the Closing Date,
commence to diligently pursue, on a commercially reasonable basis, all required
approvals and consents from each applicable Governmental Authority so that
(i) such Regulated Subsidiary may execute and deliver to the Administrative
Agent a Joinder Agreement and such other documents required by Section 7.12 and
Section 7.14 and (ii) to the extent required by Section 7.14, each parent of
such Regulated Subsidiary may pledge the Capital Stock of such Regulated
Subsidiary to the Administrative Agent to secure the Obligations pursuant to the
Collateral Documents.

Section 7.16    Approvals and Authorizations.

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents, except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 7.17    Anti-Corruption Laws.

Conduct its businesses in compliance, in all material respects, with
Anti-Corruption Laws, in each case to the extent applicable to such Loan Party,
such Subsidiary or such Fund Entity. The Company will maintain policies and
procedures designed to provide reasonable assurance of compliance, in all
material respects, by the Borrowers, their Subsidiaries and the Fund Entities
with such applicable Anti-Corruption Laws and applicable Sanctions.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent indemnity obligations that, by their terms, survive the termination
of this Agreement) or any Letter of Credit shall remain outstanding, no Loan
Party shall, nor shall it permit any Subsidiary (other than the Fund Entities
unless otherwise specified expressly below) to, directly or indirectly:

 

110



--------------------------------------------------------------------------------

Section 8.01    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)        Liens pursuant to any Loan Document;

(b)        Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the Property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

(c)        Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

(e)        pledges or deposits in the ordinary course of business in connection
with any insurance and other social security legislation, other than any Lien
imposed by ERISA;

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature, and Liens or deposits to secure the performance of
government contracts, incurred in the ordinary course of business;

(g)        easements, rights-of-way, zoning restrictions, restrictions on the
use of real property, servitudes, and defects and irregularities in the title
thereto and other similar reservations or encumbrances affecting any real
property, which do not in any case materially interfere with the ordinary
conduct of the business of the applicable Loan Party;

(h)        Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not in excess of the Threshold Amount
(except to the extent covered by independent third-party insurance as to which
the insurer does not dispute coverage), unless any such judgment remains
undischarged for a period of more than thirty (30) consecutive days during which
execution is not effectively stayed;

(i)        Liens securing Indebtedness permitted under Section 8.03(f); provided
that (i) such Liens do not at any time encumber any Property other than the
Property (and the proceeds thereof) financed by such Indebtedness, (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the Property acquired on the date of acquisition and
(iii) such Liens attach to such Property concurrently with or within 120 days
after the acquisition thereof;

 

111



--------------------------------------------------------------------------------

(j)        leases or subleases granted to others not interfering in any material
respect with the business of the Borrowers or any of their Subsidiaries;

(k)       any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases or short term rentals permitted by
this Agreement;

(l)        Liens deemed to exist in connection with Investments in repurchase
agreements not prohibited hereunder;

(m)      normal and customary rights of set-off upon deposits of cash in favor
of banks or other depository institutions;

(n)       Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o)       Liens on assets of the Company and its Subsidiaries (other than the
Foreign Borrowers) securing Indebtedness permitted under Section 8.03(h);
provided that such Liens shall be limited to specific Property and shall not be
a blanket Lien;

(p)       Liens of sellers of goods to the Borrowers and any of their
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

(q)       (i) Liens in favor of the Surety on the Surety Priority Collateral
arising pursuant to any of the Surety Credit Documents; provided that such Liens
remain subject to the terms of the Intercreditor Agreement, (ii) Liens in favor
of any Foreign Surety on any Foreign Surety Collateral arising pursuant to any
Foreign Surety Credit Documents, (iii) Liens (provided that those of the Surety
shall be subject to the terms of the Intercreditor Agreement) arising as a
matter of law which secure the obligations of the Company or any Subsidiary
(including any Person that becomes a Subsidiary pursuant to a Permitted
Acquisition or an Investment permitted by this Agreement) under any surety bond
provided in the ordinary course of business, and (iv) Liens which secure the
obligations of any Subsidiary (including any Person with which such Subsidiary
is merged or consolidated pursuant to the applicable Permitted Acquisition or an
Investment permitted by this Agreement) that in either case is acquired
subsequent to the Closing Date pursuant to a Permitted Acquisition or other such
Investment permitted by this Agreement under any surety bonds permitted under
Section 8.03(e)(iii); provided that such Liens are terminated within two hundred
twenty-five (225) days of the date of such Permitted Acquisition or other
Investment;

(r)        Liens on insurance policies and the proceeds thereof pursuant to
insurance premium financing arrangements;

 

112



--------------------------------------------------------------------------------

(s)        Liens on the assets of Foreign Subsidiaries (other than the Foreign
Borrowers) in connection with financing arrangements (including Indebtedness)
for their benefit that are not otherwise prohibited under this Agreement;

(t)        Liens on cash reserves securing Indebtedness of the Company and its
Subsidiaries in respect of surety bonds permitted by Section 8.03(e)(i);
provided that the aggregate amount of all such deposits and cash reserves
provided by the Company and its Subsidiaries in respect of surety bonds
permitted by Section 8.03(e)(i) shall not, at any time, exceed ten percent (10%)
of the aggregate amount of all such surety bonds permitted by
Section 8.03(e)(i);

(u)        Liens on machinery and equipment in favor of contract counterparties
arising under contracts entered into in the ordinary course of business,
provided that such Liens (x) secure only future performance and (y) shall not
secure any surety bonds;

(v)        other Liens on assets of the Company and its Subsidiaries (other than
the Foreign Borrowers) securing Indebtedness or other obligations in an
aggregate amount outstanding not exceeding $75,000,000 at any time;

(w)        any Lien that constitutes a “security interest” in respect of
“personal property” provided for by (i) a transfer of an “account” or “chattel
paper”, (ii) a “commercial consignment”, or (iii) a “PPS lease” (as each of
those terms is defined in the Personal Property Securities Act 2009
(Commonwealth of Australia)) in each case so long as such transaction does not
secure payment or performance of an obligation; and

(x)        other Liens on assets of the Foreign Borrowers securing Indebtedness
or other obligations in an aggregate amount outstanding not exceeding
$20,000,000 at any time.; and

(y)         Liens on the Company’s right, title and interest in, to and under
(i) that certain Aircraft Lease (S/N 2047) and related Lease Supplement
(Acceptance Certificate) (collectively, the “Lease”) between Bridge Funding
Group, Inc. (the “Lessor”) and Quanta Services, Inc. (“Lessee”), pursuant to
which Lease the Lessor will lease an IAI Ltd. model Gulfstream G280 (shown on
the International Registry as GULFSTREAM model IAI Ltd. Gulfstream 280 (G280))
aircraft (the “Aircraft”) to Lessee, (ii) any and all present and future
subleases, management agreements, interchange agreements, charter agreements,
associated rights and any other present and future agreements of any kind
whatsoever, in each case, relating to the Aircraft or any part thereof and all
rent, charter payments, reimbursements and other disbursements, remittances or
other amounts payable with respect thereto, including, without limitation, all
rent and other amounts constituting associated rights secured by or associated
with the Airframe and Engines, and any related international interests,
(iii) any and all proceeds of the foregoing, and (iv) all present and future
books and records relating to any of the foregoing.

Section 8.02    Acquisitions.

Make any Acquisitions, except Permitted Acquisitions.

 

113



--------------------------------------------------------------------------------

Section 8.03    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)        Indebtedness under the Loan Documents;

(b)        Indebtedness of the Borrowers and their Subsidiaries set forth in
Schedule 8.03 (and renewals, refinancings and extensions thereof on terms and
conditions not materially less favorable to the applicable debtor(s); provided
that the amount of such Indebtedness is not increased at the time of such
renewal, refinancing or extension);

(c)        intercompany Indebtedness; provided that if such Indebtedness is
owing from a Loan Party to a non-Loan Party, such Indebtedness is unsecured;

(d)        obligations (contingent or otherwise) of any Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or Property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e)        (i) obligations of any Borrower or any Subsidiary under surety bonds
provided in the ordinary course of business (and indemnity and reimbursement
obligations related thereto), (ii) obligations of the Company and its
Subsidiaries under the Surety Credit Documents; provided that such obligations
are subject to the terms of the Intercreditor Agreement, and (iii) obligations
of any Subsidiary of the Company (including any Person with which such
Subsidiary is merged or consolidated pursuant to the applicable Permitted
Acquisition or other Investment permitted by this Agreement) that in either case
is acquired subsequent to the Closing Date pursuant to a Permitted Acquisition
or other Investment permitted by this Agreement with respect to any surety bonds
in existence at the time of the applicable Permitted Acquisition or other
Investment; provided that such surety bonds (x) were provided in the ordinary
course of business or (y) are released or replaced with surety bonds issued
pursuant to the Surety Credit Documents and subject to the terms of the
Intercreditor Agreement, or pursuant to any Foreign Surety Credit Documents, or
replaced with surety bonds provided in the ordinary course of business, within
two hundred twenty-five (225) days of the date of such Permitted Acquisition or
other Investment;

(f)        purchase money Indebtedness (including obligations and Attributable
Indebtedness in respect of Capital Leases or Synthetic Leases) hereafter
incurred by any Borrower or any of its Subsidiaries to finance the purchase of
fixed assets, and renewals, refinancings and extensions thereof, provided that
(i) the total of all such Indebtedness for all such Persons taken together shall
not exceed an aggregate principal amount of $50,000,000 at any one time
outstanding; (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

(g)        any other unsecured Indebtedness; provided that immediately after
giving effect to the incurrence of any such unsecured Indebtedness the Loan
Parties will be in compliance with the financial covenants set forth in
Section 8.11;

 

114



--------------------------------------------------------------------------------

(h)       secured Indebtedness in an aggregate principal amount not to exceed
$200,000,000 at any one time outstanding;

(i)        unsecured Indebtedness to a seller incurred in connection with a
Permitted Acquisition or other Investment permitted by this Agreement, provided
that (i) such Indebtedness is expressly subordinated in right of payment to the
prior payment of the Obligations under this Agreement and the other Loan
Documents on terms and conditions reasonably satisfactory to the Administrative
Agent, (ii) such Indebtedness contains covenants no more restrictive than the
covenants contained in this Agreement and the other Loan Documents and contains
standstill provisions reasonably acceptable to the Administrative Agent and
(iii) no payments may be made on such Indebtedness if a Default or Event of
Default shall have occurred and be continuing or would occur as a result of any
such payment;

(j)        Permitted Subordinated Indebtedness, provided that no Default or
Event of Default is in existence at the time of any incurrence thereof and
immediately after giving effect thereto;

(k)       Guarantees with respect to Indebtedness permitted under clauses
(a) through (i), (n) and (o) of this Section 8.03;

(l)        Guarantees (which Guarantees shall be similarly subordinated) with
respect to Indebtedness permitted under clause (j) of this Section 8.03;

(m)      secured Indebtedness of all Foreign Subsidiaries (other than Foreign
Borrowers, except with respect to Indebtedness pursuant to any Foreign Surety
Credit Documents) in an aggregate principal amount not to exceed $200,000,000 at
any one time outstanding;

(n)       Indebtedness of any Borrower or any of their Subsidiaries consisting
of the financing of insurance premiums in the ordinary course of business; and

(o)       to the extent constituting Indebtedness, obligations incurred by any
Borrower or any Subsidiary in respect of transactions permitted under
Section 8.15.

Section 8.04    Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division); provided that, notwithstanding the foregoing provisions of this
Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the Company
may merge or consolidate with any of its Subsidiaries provided that the Company
shall be the continuing or surviving Person, (b) any Borrower (other than the
Company) may merge or consolidate with any of its Subsidiaries provided that
such Borrower shall be the continuing or surviving Person, (c) any Loan Party
other than any Borrower may merge or consolidate with any other Loan Party other
than any Borrower, (d) any Subsidiary may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving Person, (e) any Foreign Subsidiary (other than a Foreign Borrower) may
be merged or consolidated with or into any other Foreign Subsidiary (other than
a Foreign Borrower), (f) any Subsidiary of the Company may merge with any Person
that is not a Loan Party in connection with a Permitted Acquisition or other
Investment permitted by this Agreement provided that, if such Permitted
Acquisition or other Investment involves the

 

115



--------------------------------------------------------------------------------

Company, the Company shall be the continuing or surviving Person, (g) any
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any other Subsidiary that is not a Loan Party and (h) any Immaterial Subsidiary
may liquidate, wind up or dissolve.

Section 8.05    Dispositions.

Make any Disposition, unless (a)(i) at least 75% of the consideration (as
determined at the consummation of such Disposition) paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneously with consummation of
the transaction (or, with respect to the transfer of title to an asset upon the
termination of or otherwise pursuant to a lease, paid prior to the transfer of
title of such asset) and shall be in an amount not less than the fair market
value of the Property disposed of or (ii) such Disposition constitutes a
contribution of assets to a joint venture of the Company or any Subsidiary
pursuant to an Investment permitted by this Agreement in exchange for Capital
Stock in such joint venture issued prior to or substantially contemporaneously
with the consummation of such contribution at a valuation of not less than the
fair market value of the Property disposed of (as reasonably determined by the
Company), (b) if such transaction is a Sale and Leaseback Transaction, such
transaction is not prohibited by the terms of Section 8.15, (c) such transaction
does not involve a sale or other disposition of receivables other than a sale or
other disposition of (i) receivables to a Captive Insurance Subsidiary or
(ii) receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(d) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Borrowers and their Subsidiaries in all such transactions in any
fiscal year of the Company shall not exceed an amount equal to seven and a half
percent (7.5%) of Consolidated Net Worth as of the end of the preceding fiscal
year (plus the amount of Non-Cash Charges for each fiscal quarter ending after
the Closing Date).

Upon a disposition of assets permitted by this Agreement, the Administrative
Agent shall promptly deliver to the Company, upon the Company’s request and at
the Company’s expense, such documentation as is reasonably necessary to evidence
the Administrative Agent’s release of its security interest in such assets.

Section 8.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)        (i) each Subsidiary may make Restricted Payments (directly or
indirectly) to any Loan Party and (ii) each Foreign Subsidiary may make
Restricted Payments (directly or indirectly) to any other Foreign Subsidiary;

(b)        each Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Capital Stock of such
Person;

(c)        provided that (i) no Default or Event of Default exists immediately
prior to and immediately after giving effect to any such dividend, purchase,
redemption, repurchase, acquisition or retirement, (ii) the Company shall have
at least $100,000,000 of (x) availability existing under the Aggregate Revolving
Commitments and/or (y) unrestricted cash and Cash Equivalents on its balance
sheet, immediately after giving effect to any such dividend, purchase,
redemption, repurchase, acquisition or retirement, and (iii) the Company will be
in compliance with Sections 8.11(a) and (b) on a Pro Forma Basis immediately
after giving effect to any such dividend, purchase, redemption, repurchase,
acquisition or retirement, the Company may make dividends and purchase, redeem,
repurchase, acquire or retire shares of its Capital Stock of any class or any
warrants or options to purchase any such shares of its Capital Stock;

 

116



--------------------------------------------------------------------------------

(d)        the holder of any shares of Capital Stock of any Subsidiary received
as consideration in connection with a Permitted Acquisition or other Investment
permitted by this Agreement (consummated either before or after the Closing
Date) may exchange or otherwise transfer such shares of Capital Stock for shares
of Capital Stock issued by the Company;

(e)        the repurchase of any Capital Stock of the Company deemed to occur
(i) upon the exercise of stock options, warrants or other convertible securities
to the extent such Capital Stock represents a portion of the exercise price
thereof or (ii) upon the transfer of shares of restricted Capital Stock of the
Company to the Company in connection with the payment of withholding tax by the
Company or any of its Subsidiaries upon the vesting of such restricted Capital
Stock; and

(f)        for the avoidance of doubt, (i) the Company or any Subsidiary may
make any payment permitted by Section 8.12(b) and (ii) the Company or any
Subsidiary may purchase shares of the Capital Stock of any Person in connection
with effecting a Permitted Acquisition or other Investment permitted by this
Agreement.

Section 8.07    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrowers and their Subsidiaries on the Closing
Date or any business substantially related or incidental thereto (or any
reasonable extensions or expansions thereof).

Section 8.08    Transactions with Affiliates and Insiders.

Except as set forth on Schedule 8.08, enter into or permit to exist any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) advances of working capital to any Loan Party,
(b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06 or consisting of Investments permitted by this
Agreement, (d) normal and reasonable compensation and reimbursement of expenses
of officers and directors and, subject to applicable law, grants or
interest-free loans to officers and directors in reasonable amounts in
connection with losses incurred by such persons in natural disasters and other
emergencies, (e) transactions with any Investment Fund or Fund Entity which are
entered into on terms and conditions substantially as favorable to such Person
as would be obtainable by it in a comparable arms-length transaction with a
Person other than an officer, director or Affiliate and (f) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

Section 8.09    Burdensome Agreements.

(a)        Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any such Person to (i) pay dividends or
make any other distributions to any Loan Party on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its

 

117



--------------------------------------------------------------------------------

Property to any Loan Party (other than customary consent requirements in
Contractual Obligations entered into in the ordinary course of business), (v)
pledge its Property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(f), provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(4) customary restrictions and conditions contained in any agreement relating to
the sale of any Property permitted under Section 8.05 or the definition of
“Disposition” pending the consummation of such sale, (5) the Underwriting
Agreement, or (6) the documentation governing any Permitted Subordinated
Indebtedness.

(b)        Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
Property in favor of the Administrative Agent (for the benefit of the Lenders)
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
Property is given as security for the Obligations, except (i) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(f), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (ii) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien and (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.05 or the definition of “Disposition”,
pending the consummation of such sale.

Section 8.10    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

Section 8.11    Financial Covenants.

(a)        Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Company to be greater than 3.0 to
1.0; provided, that, in connection with any Permitted Acquisition where the
aggregate consideration paid is in excess of $200,000,000, for the fiscal
quarter in which such Acquisition is consummated and the two fiscal quarters
immediately thereafter, the Company shall not permit the Consolidated Leverage
Ratio as of the end of any such fiscal quarter to be greater than 3.5 to 1.0.

(b)        Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 3.0:1.0.

 

118



--------------------------------------------------------------------------------

Section 8.12    Prepayment of Other Indebtedness, Etc.

(a)        Amend or modify any of the terms of any Indebtedness (including
without limitation the documentation governing any Permitted Subordinated
Indebtedness) of any Borrower or any Subsidiary (other than Indebtedness arising
under the Loan Documents, any Swap Contract permitted under Section 8.03(d) and
intercompany Indebtedness permitted under Section 8.03) if (i) the terms of such
amendment or modification would not be permitted under Section 8.03 in the
documentation of such Indebtedness if incurred on the date of such amendment or
modification and (ii) such amendment or modification would add or change any
terms in a manner materially adverse to the Lenders, any Borrower or any
Subsidiary, including but not limited to shortening the final maturity or
average life to maturity, requiring any payment to be made sooner than
originally scheduled or increasing the interest rate applicable thereto.

(b)        Make (or give any notice with respect thereto) any voluntary or
optional payment (including, without limitation, any payment of cash for any
securities surrendered to any Borrower or any Subsidiary for conversion),
prepayment, redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due) or any voluntary
or optional refund, refinance or exchange of any Indebtedness (including without
limitation the documentation governing any Permitted Subordinated Indebtedness)
of any Borrower or any Subsidiary (other than Indebtedness arising under the
Loan Documents, any Swap Contracts permitted under Section 8.03(d) and
intercompany Indebtedness permitted under Section 8.03); provided, however,
notwithstanding anything in this Agreement to the contrary, so long as no
Default or Event of Default shall have occurred and be continuing or would occur
as a result therefrom, the Company and each Subsidiary may prepay (including,
without limitation, by way of redemption) (and provide any notice with respect
to any such prepayment) any or all Indebtedness (or pay cash for any securities
surrendered to the Company or such Subsidiary for conversion) including any or
all Indebtedness under the documentation governing any Permitted Subordinated
Indebtedness. Notwithstanding the foregoing, the Company or any Subsidiary may
purchase any or all of its Indebtedness under the documents governing any
Permitted Subordinated Indebtedness so long as no Default or Event of Default
shall have occurred and be continuing or would occur as a result therefrom.

(c)        Amend or modify any of the terms of the Underwriting Agreement or the
Indemnity Agreement (as defined in the Underwriting Agreement) if any such
amendment or modification would add or change any terms in a manner materially
adverse to the Lenders or the Indemnitors (as defined in the Intercreditor
Agreement); provided that this Section 8.12(c) shall not prohibit any issuance
of Bonds (as defined in the Underwriting Agreement), the joinder of or other
change in any parties to the Surety Credit Documents in accordance with their
terms or any amendments or modifications which do not require the consent of any
Loan Party or Subsidiary.

Section 8.13    Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity..

(a)        Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

(b)        Change its fiscal year.

 

119



--------------------------------------------------------------------------------

(c)        Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization, except in connection with any merger or consolidation permitted by
Section 8.04(e); provided, that, with respect to any Foreign Subsidiary (other
than a Foreign Borrower), written notice of any such change shall only be
required to be provided to the Administrative Agent not later than concurrently
with the Compliance Certificate required to be delivered pursuant to
Section 7.02(a) for the fiscal period most recently ended following such change.

(d)        If organized in the United States, change its country of formation in
a manner materially adverse to the Lenders.

Section 8.14    Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Subsidiary of the Company to issue or have outstanding any shares
of preferred Capital Stock (other than any preferred Capital Stock owned by the
Company or any Wholly Owned Subsidiary) or (b) create, incur, assume or suffer
to exist any Lien on any Capital Stock of any Subsidiary of the Company, except
for Permitted Liens.

Section 8.15    Sale Leasebacks.

Enter into any Sale and Leaseback Transaction other than (a) the sale and
leaseback of trucks and other equipment for immaterial amounts in the ordinary
course of business and (b) those Sale and Leaseback Transactions subsequent to
the Closing Date which do not exceed $50,000,000 in the aggregate based on the
net book value, at the time of the applicable transaction, of the assets subject
thereto.

Section 8.16    Sanctions.

Directly or, in each case to the knowledge of any Responsible Officer of the
Loan Parties, indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, any Fund
Entity, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, in
each case in violation of any applicable Sanctions, or in any other manner that
will result in a violation by any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise, of applicable Sanctions.

Section 8.17    Anti-Corruption Laws.

Directly or, in each case to the knowledge of any Responsible Officer of the
Loan Parties, indirectly use the proceeds of any Credit Extension for any
purpose that would violate, in any material respect, Anti-Corruption Laws, in
each case to the extent applicable to such Person.

 

120



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

Section 9.01    Events of Default.

Any of the following shall constitute an Event of Default:

(a)        Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three (3) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation or (iii) within five (5) Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b)        Specific Covenants. Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 7.05(a)(i), 7.10 or 7.11
or Article VIII (other than Sections 8.01 and 8.03); or

(c)        Information Covenants. The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01 or 7.02(a) and such
failure continues for five (5) Business Days; or

(d)        Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) consecutive days after the earlier of (i) a
Responsible Officer of any Loan Party becoming aware of such failure and
(ii) notice thereof to the Company from the Administrative Agent or the Required
Lenders; or

(e)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of a
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(f)        Cross-Default. (i) Any Borrower or any Subsidiary (other than the
Fund Entities) (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Borrower or any Subsidiary (other than the Fund Entities) is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Borrower or any Subsidiary
(other than the

 

121



--------------------------------------------------------------------------------

Fund Entities) is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by such Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount; or

(g)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary and the Fund Entities)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its Property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

(h)        Inability to Pay Debts; Attachment. (i) Any Borrower or any
Subsidiary (other than any Immaterial Subsidiary and the Fund Entities) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

(i)        Judgments. There is entered against any Borrower or any Subsidiary
(other than any Immaterial Subsidiary and the Fund Entities) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), and any such
judgments or orders shall not have been paid, discharged or bonded pending
appeal (or the Company has not obtained an indemnity against on terms and
conditions satisfactory to the Administrative Agent in its reasonable
discretion) within thirty (30) days from the entry thereof and (A) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(B) there is a period of ten consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(j)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate (other than the Fund
Entities) fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(k)        Invalidity of Loan Documents. Other than pursuant to Section 7.14(b),
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

122



--------------------------------------------------------------------------------

(l)         Change of Control. There occurs any Change of Control; or

(m)       Underwriting Agreement. There shall occur an “Event of Default” under,
and as defined in, the Underwriting Agreement; or

(n)        Permitted Subordinated Indebtedness. (i) There shall occur an “Event
of Default” (or any comparable term) under, and as defined in, the documentation
governing any Permitted Subordinated Indebtedness, (ii) any of the Obligations
for any reason shall cease to be “Senior Indebtedness” (or any comparable term)
under, and as defined in, the documentation governing any Permitted Subordinated
Indebtedness, (iii) any Indebtedness other than the Obligations shall constitute
“Designated Senior Indebtedness” (or any comparable term) under, and as defined
in, the documentation governing any Permitted Subordinated Indebtedness or
(iv) the subordination provisions of the documentation governing any Permitted
Subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of such Permitted Subordinated Indebtedness.

Section 9.02      Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)        declare the commitment of each Lender to make Revolving Loans, any
obligation of the L/C Issuers to make L/C Credit Extensions and any obligation
of the Swing Line Lenders to make Swing Line Loans to be terminated, whereupon
such commitments and obligation shall be terminated;

(b)        require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then applicable Outstanding Amount thereof);

(c)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(d)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

123



--------------------------------------------------------------------------------

Section 9.03    Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Section 2.14, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Swap Bank, to the extent such Swap Contract is
permitted by Section 8.03(d), ratably among the Lenders (and, in the case of
such Swap Contracts, Swap Banks) in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Swap Bank, to the extent such Swap Contract is
permitted by Section 8.03(d), (c) payments of amounts due under any Treasury
Management Agreement between any Loan Party and any Treasury Management Bank,
and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit, as applicable, as they
occur. If any amount remains on deposit as Cash Collateral for any Letter of
Credit after such Letter of Credit has either been fully drawn or expired, then
(i) if any other Obligations (other than Letters of Credit that have been Cash
Collateralized) are outstanding, such remaining amount shall be applied to such
other Obligations, if any, in the order set forth above or (ii) if all of the
Obligations (other than the Letters of Credit that have been Cash
Collateralized) have been indefeasibly paid in full, such remaining amount shall
be paid to the Company or as otherwise required by law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

124



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be. Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

Section 10.01    Appointment and Authority of Administrative Agent.

(a)        Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as herein provided
otherwise (including in Section 10.01(c) and Section 10.07), the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuers, and no Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.

(b)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders, potential Swap Banks and
potential Treasury Management Banks and each of the L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c)        Each Lender hereby acknowledges that it has received and reviewed the
Intercreditor Agreement described in clause (i) of the definition of
Intercreditor Agreement and agrees to be bound by the terms thereof. Each Lender
hereby authorizes Bank of America to serve as the Lender Agent under and as
defined in such Intercreditor Agreement on behalf of the Lenders. Each Lender
hereby authorizes the Administrative Agent to serve as its agent under any
Intercreditor Agreement described in clause (ii) of the definition of
Intercreditor Agreement and to enter into and bind such Lender on its behalf.
The

 

125



--------------------------------------------------------------------------------

Administrative Agent hereby agrees, at the request of the Company from time to
time, to enter into one or more Intercreditor Agreements described in clause
(ii) of the definition of Intercreditor Agreement with the applicable Surety.

Section 10.02    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Section 10.03    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its reasonable opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable (i) to any Lender for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

 

126



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made by
any other party in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered by any other party hereunder or thereunder or in connection herewith
or therewith, (iii) the performance or observance by any other party of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 10.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message (to the extent permitted by this Agreement), Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 10.05    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.06    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

127



--------------------------------------------------------------------------------

Section 10.07    Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Company (except during the continuance of an Event of Default),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders and the Company) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, in consultation with
the Company, appoint a successor Administrative Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the consent of
the Company (except during the continuance of an Event of Default), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders and the Company) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. The retiring Administrative Agent shall
refund to the Company the pro rata portion of the agency fee paid to such
retiring Administrative Agent pursuant to the Administrative Agent Fee Letter
for any days in the

 

128



--------------------------------------------------------------------------------

applicable period occurring after the date of the retiring Administrative
Agent’s resignation. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer and a
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as a Swing Line Lender, it shall retain all the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

Section 10.08    Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;

 

129



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

Section 10.09    Collateral and Guaranty Matters.

The Lenders (including in its capacities as a potential Swap Bank and a
potential Treasury Management Bank) and the L/C Issuers irrevocably authorize
the Administrative Agent, at its option and in its discretion, to take the
following actions:

(a)        to promptly release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments of all the Lenders and payment in full of all
Obligations (other than contingent indemnification obligations and obligations
and liabilities under Treasury Management Agreements or Swap Contracts) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any Involuntary Disposition, (iii) as
permitted in accordance with Section 7.14(b), or (iv) as approved in accordance
with Section 11.01;

(b)        to promptly subordinate any Lien on any Property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such Property that is permitted by Section 8.01(i), (p) or (v); and

(c)        to promptly release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.09. In each case as specified in this Section 10.09, the
Administrative Agent will, at the Company’s expense, promptly execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 10.09. Without limiting the obligations of the
Administrative Agent pursuant to Section 8.05, in the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting a Disposition permitted hereunder, the Liens created by any of the
Collateral Documents on such property shall be automatically released without
need for further action by any Person.

 

130



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 10.10    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, neither any bookrunner nor any
lead arranger, syndication agent or documentation agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

Section 10.11    Secured Swap Agreements and Secured Treasury Management
Agreements..

No Treasury Management Bank or Swap Bank that obtains the benefit of
Section 9.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury Management Agreements and Secured Swap Agreements
in the case of the Maturity Date.

ARTICLE XI

MISCELLANEOUS

Section 11.01    Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a)        extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 9.02) without
the written

 

131



--------------------------------------------------------------------------------

consent of such Lender (it being understood and agreed that a waiver of any
condition precedent set forth in Section 5.02 or of any Default or Event of
Default or a mandatory reduction in Revolving Commitments is not considered an
extension or increase in Revolving Commitments of any Lender);

(b)         waive any condition set forth in Section 5.02 as to any Credit
Extension under the Revolving Commitments without the written consent of the
Required Revolving Lenders;

(c)         (b) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

(d)         (c) reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of a Borrower to pay interest at the Default
Rate;

(e)         (d) change Section 2.12(c), Section 2.13 or Section 9.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby;

(f)         (e) except as otherwise permitted by this Section 11.01, change
(i) any provision of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby or (ii) the definition of “Required Revolving
Lenders” without the written consent of each Lender that has a Revolving
Commitment and/or Revolving Loan and/or participation in L/C Obligations or
Swing Line Loans at such time;

(g)         (f) except in connection with a release of the Collateral permitted
under Section 7.14(b) or a Disposition permitted under Section 8.05, release all
or substantially all of the Collateral without the written consent of each
Lender directly affected thereby;

(h)         (g) release the Company (from its obligations as a Borrower or as a
Guarantor hereunder) or any Foreign Borrower or, except in connection with a
merger or consolidation permitted under Section 8.04, a release of the
Collateral permitted under Section 7.14(b) or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors, from its or their
obligations under the Loan Documents without the written consent of each Lender
directly affected thereby;

(i)         (h) amend Section 1.10 or the definition of “Alternative Currency”,
“LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency” without the written
consent of each Lender directly affected thereby, other than as set forth below;
or

(j)         (i)               amend Section 7.14(b) without the written consent
of each Lender;

 

132



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuer under
this Agreement or any Letter of Credit Application relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lenders in addition to the
Lenders required above, affect the rights or duties of the Swing Line Lenders
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) the Administrative Agent Fee
Letter and any Auto-Borrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and
(v) the Administrative Agent and the Company shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other Person) if the Administrative
Agent and the Company shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.;
(vi) this Agreement may be amended to replace LIBOR Rate with a LIBOR Successor
Rate and to make any necessary LIBOR Successor Rate Conforming Changes in
connection therewith, in each case as contemplated by Section 3.07; and (vii) as
to any amendment, amendment and restatement or other modifications otherwise
approved in accordance with this Section 11.01, it shall not be necessary to
obtain the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitments or outstanding Loans so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the Revolving
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (ii) the principal amount of any Loan owing to such Lender may
not be decreased without the consent of such Lender, and (iii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, (a) each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 11.01) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.02(f) (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases and the Incremental Term Loans
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Revolving Credit Increase and the Incremental
Term Loans in any determination of (i) Required Lenders or, (ii) if applicable,
Required Revolving Lenders or (iii) similar required lender terms applicable
thereto); provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Revolving Commitment or institution of
Incremental Term Loans of such Lender without the written consent of such
affected Lender and (b) Incremental Term Loan Amendments may be effected in
accordance with Section 2.02(f)(ii).

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuers,
the Borrowers and the Lenders affected thereby to

 

133



--------------------------------------------------------------------------------

amend the definition of “Alternative Currency”, “LIBOR Quoted Currency”,
“Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to add additional
currency options and the applicable interest rate with respect thereto, in each
case solely to the extent permitted pursuant to Section 1.10.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the United States Bankruptcy Code supersedes the unanimous consent provisions
set forth herein and (y) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.

Section 11.02    Notices and Other Communications; Facsimile Copies.

(a)        General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed by certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)        if to any Borrower, the Administrative Agent, an L/C Issuer or a
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(which Administrative Questionnaires shall be provided to the Company by the
Administrative Agent upon request by the Company) or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the Company, the Administrative Agent,
the L/C Issuers and the Swing Line Lenders.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or e-mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender, any L/C Issuer or any Swing
Line Lender pursuant to Article II if such Lender, such L/C Issuer or such Swing
Line Lender, as applicable, has notified the Administrative Agent and the
Company that it is incapable of receiving notices under such

 

134



--------------------------------------------------------------------------------

Article by electronic communication. The Administrative Agent, the L/C Issuers,
the Swing Line Lenders or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)        Reliance by Administrative Agent and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications, Notices of Loan Prepayment and Swing Line Loan Notices)
purportedly given by or on behalf of the Company even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as reasonably understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

135



--------------------------------------------------------------------------------

(e)        Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuers and the Swing Line Lenders may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States federal or state securities Laws.

Section 11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

136



--------------------------------------------------------------------------------

Section 11.04    Expenses; Indemnification; Damage Waiver.

(a)        Costs and Expenses. The Company agrees (i) to pay or reimburse the
Administrative Agent and the Arrangers for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs and reasonable
costs and expenses in connection with the use of Syndtrak or other similar
information transmission systems in connection with this Agreement, which costs
and expenses shall in each case be documented in reasonable detail, (ii) to pay
or reimburse any L/C Issuer for all reasonable costs and expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, which costs and expenses shall in
each case be documented in reasonable detail, and (iii) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, which costs and expenses shall in each case be documented in reasonable
detail. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.

(b)        Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof appointed in accordance with
Section 10.02), each Lender and each L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including Attorney Costs for any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any such sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the applicable L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable

 

137



--------------------------------------------------------------------------------

judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise out of a
dispute solely between two or more Indemnitees not caused by or involving in any
way any Borrower or any Subsidiary.

(c)        Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party, on behalf of
itself, each of its Subsidiaries and each of their respective Related Parties,
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. To the fullest extent permitted by
applicable law, no Indemnitee shall assert, and the Administrative Agent, each
L/C Issuer and each Lender, on behalf of each Indemnitee, hereby waives, any
claim against the Company, any other Loan Party, any Subsidiary or any of their
respective Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)        Payments. All amounts due under this Section 11.04 shall be payable
within twenty (20) days after demand therefor.

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and any Swing Line
Lender, the replacement of any Lender, the termination of the Revolving
Commitments of all the Lenders and the repayment, satisfaction or discharge of
all the other Obligations.

 

138



--------------------------------------------------------------------------------

Section 11.05    Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 11.06    Successors and Assigns.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment(s) and the
Loans (including for purposes of this subsection, participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

139



--------------------------------------------------------------------------------

(B)        in the case of any assignment not described in subsection (b)(i)(A)
of this Section, the aggregate amount of the Revolving Commitment subject to
each such assignment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 in the case of any assignment in respect of a Revolving
Commitment (and the related Revolving Loans thereunder) and $1,000,000 in the
case of any assignment in respect of a Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)      Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall (A) not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder) and its outstanding Term Loans on a non-pro rata basis;

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the(1) any Revolving Commitment if such assignment is to a Person that is not
a Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C)        the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

140



--------------------------------------------------------------------------------

(D)        the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitments.

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person).

(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the

 

141



--------------------------------------------------------------------------------

effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Company
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Company, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person, or a Defaulting Lender or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would

 

142



--------------------------------------------------------------------------------

have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f)        Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitments and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice
to the Company and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Company, resign as Swing Line Lender. In the event of
any such resignation as an L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as an L/C
Issuer or Swing Line Lender, as the case may be. If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as a Swing Line Lender, it shall
retain all the rights of a Swing Line Lender provided for hereunder with respect
to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding

 

143



--------------------------------------------------------------------------------

at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(g)        Disqualified Institutions.

(i)        No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Company of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
Section 11.06(g)(i) shall not be void, but the other provisions of this
Section 11.06(g) shall apply.

(ii)        If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of
Section 11.06(g)(i) above, or if any Person becomes a Disqualified Institution
after the applicable Trade Date, the Company may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Loan Parties owing to
such Disqualified Institution in connection with such Revolving Commitment
and/or (B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder; provided that (i) the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 11.06(b) and (ii) such
assignment does not conflict with applicable Laws.

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, (A) Disqualified Institutions will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, any
other Loan Party, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for

 

144



--------------------------------------------------------------------------------

purposes of voting on any Plan of Reorganization, each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the United States Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws), and such vote shall not be counted in
determining whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the applicable bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv)        The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders, and/or
(B) provide the DQ List to each Lender requesting the same.

Section 11.07    Confidentiality.

Each of the Administrative Agent, the L/C Issuers, the Swing Line Lenders and
the Lenders agrees to (and to cause its and its Affiliates’ directors, officers
and employees to) maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the Administrative
Agent, any L/C Issuer or any Lender, as applicable, shall be responsible for any
violation of this Section 11.07 by such Persons); (b) to the extent required by
any regulatory authority having jurisdiction over such Person; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) to the extent reasonably
required in connection with the exercise of any remedies hereunder or under any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the prior
written consent of the Company; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any L/C Issuer, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential). In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Revolving
Commitments, and the Credit Extensions.

 

145



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
or on behalf of any Loan Party or any of its Subsidiaries relating to any Loan
Party or any of its Subsidiaries or their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

The Company hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Syndtrak or another
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Company
or its securities) (each, a “Public Lender”). The Company hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, MLPF&S, the L/C Issuers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in this Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and MLPF&S shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

Section 11.08    Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Company or any other Loan Party, any such notice
being waived by the Company (on its own behalf and on behalf of each Loan Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held by, and other indebtedness (in whatever currency) at
any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the

 

146



--------------------------------------------------------------------------------

applicable deposit or indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

Section 11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.10    Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

Section 11.11    Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

Section 11.12    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this

 

147



--------------------------------------------------------------------------------

Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lenders, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 11.13    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 11.14    Replacement of Lenders.

If (a) any Lender requests compensation under Section 3.04, (b) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the Loan Documents to an assignee that shall assume such
obligations (which assignee may, but is not required to, be another Lender, if a
Lender accepts such assignment), provided that:

(i)        the Company shall have paid (or caused the applicable Borrower) to
the Administrative Agent the assignment fee specified in Section 11.06(b)(iv);

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (or the applicable Borrower) (in the case of all other amounts);

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)        such assignment does not conflict with applicable Laws; and

(v)        in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and

 

148



--------------------------------------------------------------------------------

Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Revolving
Commitments and outstanding Loans and participations in L/C Obligations and
Swing Line Loans pursuant to this Section 11.14 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 11.15    Governing Law.

(a)        THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK;
PROVIDED THAT THE PARTIES HERETO SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

Section 11.16    Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

149



--------------------------------------------------------------------------------

Section 11.17    Designated Senior Indebtedness.

The Indebtedness evidenced by this Agreement is hereby specifically designated
as “Designated Senior Indebtedness” (or any comparable term) for purposes of any
documentation governing the Permitted Subordinated Indebtedness.

Section 11.18    USA Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act and
the Beneficial Ownership Regulation.

Section 11.19    Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the applicable Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the applicable Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the applicable Borrower (or to any other Person who may be entitled thereto
under applicable law).

Section 11.20    No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the

 

150



--------------------------------------------------------------------------------

Arrangers are arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (ii) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Company is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b)(i) the Administrative Agent, the Lenders and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for the Company or any of
its Affiliates and (ii) none of the Administrative Agent, any Lender nor any
Arranger has any obligation to the Company or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent,
the Lenders and the Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and its Affiliates, and none of the Administrative Agent, any Lender
nor any Arranger has any obligation to disclose any of such interests to the
Company or its Affiliates. To the fullest extent permitted by Law, the Company
hereby waives and releases, any claims that it may have against the
Administrative Agent, any Lender or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 11.21    Electronic Execution of Assignments and Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer, any
Loan Party nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C Issuer, such Loan Party or such Lender pursuant
to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

Section 11.22    Cashless Settlement.

Notwithstanding anything to the contrary in this Agreement, solely in connection
with the amendment and restatement of the Existing Credit Agreement via this
Agreement, any Lender may exchange, continue or rollover all or the portion of
its Loans in connection with such refinancing, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.

Section 11.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of

 

151



--------------------------------------------------------------------------------

any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEA Financial Institution; and (b) the effects of any Bail-in Action on any
such liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.24    ERISA Representation.

Each Lender as of the Second Amendment Effective Date represents and warrants as
of the Second Amendment Effective Date to the Administrative Agent, and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
for the benefit of the Company or any other Loan Party, that (a) such Lender is
not (i) an employee benefit plan subject to Title I of ERISA or (ii) a plan or
account subject to Section 4975 of the Internal Revenue Code, (b) the assets of
such Lender do not constitute “plan assets” within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA, or (c) such Lender is not a
“governmental plan” within the meaning of ERISA.

[SIGNATURE PAGES FOLLOWOMITTED]

 

152



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Pro Rata Shares

 

Lender

   Revolving
Commitment      Pro Rata Share of
Revolving Commitment     Term Loan Commitment      Pro Rata Share of Term
Loans  

Bank of America, N.A.

   $ 250,000,000.00        12.594458438 %    $ 50,000,000.00        8.333333333
% 

PNC Bank, National Association

   $ 250,000,000.00        12.594458438 %    $ 50,000,000.00        8.333333333
% 

Wells Fargo Bank, National Association

   $ 250,000,000.00        12.594458438 %    $ 50,000,000.00        8.333333333
% 

JPMorgan Chase Bank, N.A.

   $ 250,000,000.00        12.594458438 %      —          —    

Bank of Montreal

   $ 150,000,000.00        7.556675063 %    $ 50,000,000.00        8.333333333
% 

HSBC Bank USA, N.A.

   $ 100,000,000.00        5.037783375 %    $ 100,000,000.00        16.666666667
% 

Citibank, N.A.

   $ 100,000,000.00        5.037783375 %    $ 50,000,000.00        8.333333333
% 

Compass Bank

   $ 100,000,000.00        5.037783375 %    $ 50,000,000.00        8.333333333
% 

U.S. Bank National Association

   $ 100,000,000.00        5.037783375 %    $ 50,000,000.00        8.333333333
% 

Branch Banking and Trust Company

   $ 75,000,000.00        3.778337531 %    $ 40,000,000.00        6.666666667 % 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

   $ 100,000,000.00        5.037783375 %      —          —    

SunTrust Bank

   $ 75,000,000.00        3.778337531 %    $ 25,000,000.00        4.166666667 % 

Regions Bank

   $ 50,000,000.00        2.518891688 %    $ 40,000,000.00        6.666666667 % 

Zions Bancorporation, N.A. (d/b/a Amegy Bank)

   $ 60,000,000.00        3.022670025 %    $ 10,000,000.00        1.666666667 % 

BOKF, NA (d/b/a Bank of Texas)

   $ 40,000,000.00        2.015113350 %    $ 15,000,000.00        2.500000000 % 

Citizens Bank, N.A.

   $ 35,000,000.00        1.763224181 %    $ 20,000,000.00        3.333333333 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 1,985,000,000.00        100.000000000 %    $ 600,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C-5

[FORM OF] TERM NOTE

 

                                         

FOR VALUE RECEIVED, the undersigned hereby promises to pay to
                                 or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to the undersigned
under that certain Fourth Amended and Restated Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”)
dated as of December 18, 2015 among Quanta Services, Inc., a Delaware
corporation, the other Borrowers party thereto, the Guarantors party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Domestic Swing Line Lender and an L/C Issuer, Bank of
America, N.A. (Australia Branch), as Australian Swing Line Lender and Bank of
America, N.A. (Canada Branch), as Canadian Swing Line Lender. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The undersigned promises to pay interest on the unpaid principal amount of the
Term Loan made by the Lender from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars and
in Same Day Funds at the Administrative Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan made by the Lender and
payments with respect thereto.

The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

QUANTA SERVICES, INC.,

a Delaware corporation

By:  

     

Name:

Title:



--------------------------------------------------------------------------------

Exhibit A

[FORM OF] LOAN NOTICE

Date:             , 20        

 

To:

Bank of America, N.A., as Administrative Agent

 

Re:

Fourth Amended and Restated Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”) dated as of December 18,
2015 among Quanta Services, Inc., a Delaware corporation (the “Company”), QSI
Finance (Australia) Pty Ltd (ABN 40 164 312 047), a corporation incorporated
under the laws of the Commonwealth of Australia (the “Australian FinanceCo
Borrower”) QSI Finance II (Australia) Pty Ltd (ABN 21 168 351 022), a
corporation incorporated under the laws of the Commonwealth of Australia
(together with the Australian FinanceCo Borrower, the “Australian Borrowers” and
each an “Australian Borrower”), QSI Finance V (US), L.P., a Delaware limited
partnership (the “Canadian FinanceCo Borrower”) and QSI Finance X (Canada) ULC
(together with the Canadian FinanceCo Borrower, the “Canadian Borrowers” and
each a “Canadian Borrower”, and the Australian Borrowers and the Canadian
Borrowers, together with the Company, the “Borrowers” and each a “Borrower”),
the Guarantors, the Lenders, Bank of America, N.A., as Administrative Agent,
Domestic Swing Line Lender and an L/C Issuer, Bank of America, N.A. (Australia
Branch), as Australian Swing Line Lender and Bank of America, N.A. (Canada
Branch), as Canadian Swing Line Lender. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

☐

A Borrowing of [Revolving Loans][the Term Loan]

 

☐

A conversion or continuation of [Revolving Loans][the Term Loan]

 

1.

On             , 20     (which is a Business Day).

 

2.

In the amount of $                    .

 

3.

Comprised of                      (Type of Loan requested).

 

4.

In the following currency:                                     

 

5.

For Eurocurrency Rate Loans: with an Interest Period of [one week]
[                         month(s)].



--------------------------------------------------------------------------------

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Borrower hereby represents and warrants that (i) in the
case of a Revolving Loan, such request complies with the requirements of the
proviso to the first sentence of Section 2.01 of the Credit Agreement and
(ii) each of the applicable conditions set forth in Section 5.02 of the Credit
Agreement have been satisfied on and as of the date of such borrowing or such
conversion or continuation.

 

[QUANTA SERVICES, INC.,

a Delaware corporation]

By:  

     

Name:

Title:

[QSI FINANCE (AUSTRALIA) PTY LTD,

a corporation incorporated under the laws of the Commonwealth of Australia]

By:  

     

Name:

Title:

[QSI FINANCE II (AUSTRALIA) PTY LTD,

a corporation incorporated under the laws of the Commonwealth of Australia]

By:  

     

Name:

Title:

[QSI FINANCE V (US), L.P.,

a Delaware limited partnership]

By:  

     

Name:

Title:

[QSI FINANCE X (CANADA) ULC,

a British Columbia corporation]

By:  

     

Name:

Title: